Exhibit 10.1
 
 
 
 

--------------------------------------------------------------------------------

 
 
SHARE EXCHANGE AGREEMENT


among




ALAS AVIATIONS CORP, a Delaware Corporation,


OELC LLC, a Delaware Limited Liability Company Corporation,


And


THE SHAREHOLDERS OF OELC LLC


_____




Dated:  December 31, 2013
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
 
Section
Page
   
ARTICLE I - THE SHARE EXCHANGE
 
1.1  The Share Exchange
5
1.2  Effective Time; Closing
6
1.3  Effects of the Share Exchange
6
1.4  Post-Exchange Actions
6
1.5  Further Assurances
6
   
ARTICLE II - CONVERSION OF SECURITIES; EXCHANGE OF CERTIFICATES
 
2.1  Conversion of Securities; Cancelation of Securities
7
2.2  Exchange of Securities and Certificates
8
2.3  Withholding
9
   
ARTICLE III - REPRESENTATIONS AND WARRANTIES OF OELC STOCKHOLDERS
 
3.1  Title to Shares
9
3.2  Due Authorization
9
3.3  Purchase for Investment
9
3.4  Investment Experience
10
3.5  Information
10
3.6  Restricted Securities
10
3.7  Exempt Issuance
10
   
ARTICLE IV - REPRESENTATIONS AND WARRANTIES OF OELC
 
4.1  Organization and Qualification; Subsidiaries
10
4.2  Certificate of Incorporation and Bylaws
11
4.3  Books and Records
11
4.4  Authority Relative To This Agreement
11
4.5  No Conflict; Required Filings and Consents
12
4.6  Permits; Compliance
12
4.7  Financial Statements
13
4.8  Notes and Accounts Receivable
13
4.9 Undisclosed Liabilities
13
4.10 Taxes
13
4.11 Title To Personal Property
15
4.12 Condition of Tangible Fixed Assets
16
4.13 Inventory
16
4.14 Product Warranty
16
4.15 Product Liability
16
4.16 Real Property
16
4.17 Material Contracts
17
4.18 Litigation
19

 
 
i

--------------------------------------------------------------------------------

 
 
4.19 Labor and Employment Matters
20
4.20 Environmental
20
4.21 Related Party Transactions
21
4.22 Insurance
22
4.23 Absence of Certain Changes or Events
22
4.24 Solvency
23
4.25 Brokers or Finders
23
4.26 No Illegal Payments
24
4.27 Information Supplied
24
4.28 Antitakeover Statutes
24
4.29 Compliance with Securities Laws
24
4.30 Change in Control
24
4.31 Powers of Attorney
24
4.32 Material Disclosures
24
   
ARTICLE V - REPRESENTATIONS AND WARRANTIES OF COMPANY
 
5.1  Corporate Organization and Qualification
25
5.2  No Conflicts or Defaults
25
5.3  Capitalization
25
5.4  Financial Statements
26
5.5  No Liabilities
26
5.6  Taxes
26
5.7  Indebtedness, Contracts, No Defaults
26
5.8  Real Property
26
5.9  Compliance with Law
27
5.10 Permits and Licenses
27
5.11 Litigation
27
5.12 Insurance
27
5.13 Patents, Trademarks Intellectual and Property Rights
27
5.14 Securities Law Compliance
27
5.15 Related Party Transactions
27
5.16 No Illegal Payments
27
5.17 Antitakeover Statutes
28
5.18 Brokers or Finders
28
   
ARTICLE VI - COVENANTS RELATING TO CONDUCT OF BUSINESS PENDING THE SHARE
EXCHANGE
 
6.1  Conduct of Business by OELC Pending the Share Exchange
28
6.2  Conduct of Business by Company Pending the Share Exchange
29
   
ARTICLE VII - ADDITIONAL AGREEMENTS
 
7.1  Company Stockholder Holdback
30
7.2  Certain Corporate and Securities Compliance
30
7.3  Regulatory Approvals
30
7.4  Public Announcements
31
7.5  Affiliates
31

 
 
ii

--------------------------------------------------------------------------------

 
 
7.6  Consents
31
7.7  Notification of Certain Matters
31
7.8  Conveyance Taxes
31
7.9 Post-Closing Current Report Filing on Form 8-K
31
7.10 Payment of Legal Expenses
31
7.11 Further Assurances
31
   
ARTICLE VIII - CONDITIONS TO THE SHARE EXCHANGE
 
8.1  Conditions to Precedent to Closing
31
8.2  Conditions to the Obligations of Shareholders
32
8.3  Conditions to the Obligations of the Company
32
   
ARTICLE IX - TERMINATION, AMENDMENT AND WAIVER
 
9.1  Termination
33
9.2  Amendment
34
9.3  Waiver
35
   
ARTICLE X - MISCELLANEOUS
 
10.1  Notices
35
10.2  Certain Definitions
36
10.3  Interpretation
42
10.4  Survival
42
10.5  Severability
42
10.6  Assignment; Binding Effect; Benefit
43
10.7  Fees and Expenses
43
10.8  Incorporation of Schedules
43
10.9 Specific Performance
43
10.10 Governing Law
43
10.11 Consent to Jurisdiction; Waiver of Jury Trial
43
10.12 Headings
44
10.13 Counterparts
44
10.14 Entire Agreement
44

 
 
SCHEDULES
     
Schedule A
OELC Disclosure Schedule
List of OELC Members and Designees
Section 1.1
Organization and Qualification; Subsidiaries
Section 4.1
Conflict; Required Filings and Consents
Section 4.5
Permits; Compliance
Section 4.6
Financial Statements
Section 4.7
Taxes
Section 4.10
Inventory
Section 4.13
Product Warranty
Section 4.14
Real Property
Section 4.16
Material Contracts
Section 4.17

 
 
iii

--------------------------------------------------------------------------------

 
 
Litigation
Section 4.18
Environmental
Section 4.20
Related Party Transactions
Section 4.21
Insurance
Section 4.22
Absence of Certain Changes or Events
Section 4.23
Conduct of Business by the Company Pending the Share Exchange
Section 6.1
   
Schedule B
Company Disclosure Schedule
Capitalization
Section 5.4
No Conflict; Required Filings and Consents
Section 5.6
Taxes
Section 5.8
Absence of Certain Changes or Events
Section 5.12
Conduct of Business by Company Pending the Share Exchange
Section 6.2

 
 
 
 
 
 
 
iv

--------------------------------------------------------------------------------

 
 
This SHARE EXCHANGE AGREEMENT (the “Agreement”) has been made and entered into
as of this 31st day of December, 2013, by and among Alas Aviation Corp., a
Delaware corporation having its principal business address at 2741 Lemon Grove
Ave., Lemon Grove, CA 91928 (“ALAS” or the “Company”) and OELC LLC, a Delaware
Limited Liability Company having its principal business address at 4885 Ward
Road, Suite 300, Wheat Ridge, CO 80033 ("OELC"), the shareholders of OELC that
represent 100% of the issued and outstanding shares of OELC and their designees
as set forth on Schedule 1.1 attached hereto (collectively, jointly and
severally "OELC Parties"). (the Company, OELC and the OELC Parties may
hereinafter be referred to individually as a “Party” collectively as the
“Parties”).


WHEREAS, upon the terms and subject to the conditions of this Agreement and in
accordance with the Delaware General Corporation Law (the “DGCL”), the Company
and OELC intend to enter into a certain business combination transaction;


WHEREAS, the super majority of Members of OELC (i) has determined that the Share
Exchange (as defined in Section 1.1 below) is in the best interests of OELC and
its shareholders (ii) has approved this Agreement, the Share Exchange, and the
other transactions contemplated hereby (collectively, the “Transactions”) (iii)
has adopted a resolution declaring the Share Exchange advisable, and (iv) has
determined to recommended approval of this Agreement by, and directed that this
Agreement be submitted to a vote of, the shareholders of OELC;


WHEREAS, the board of directors of the Company (i) has determined that the Share
Exchange is consistent with and in furtherance of the long-term business
strategy of the Company and fair to, and in the best interests of, the Company
and its stockholders, (ii) has approved this Agreement, the Share Exchange and
the Transactions, (iii) has adopted a resolution declaring the Share Exchange
advisable, and (iv) has approved the issuance or delivery of certain shares of
the common stock of the Company, $.01 par value per share (“Company Common
Stock”), pursuant to the Share Exchange; and
 
WHEREAS, capitalized terms used throughout this Agreement shall have the
meanings assigned to them in Section 10.2 or in the applicable Section of this
Agreement to which reference is made within Section 10.3.
 
NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
 
ARTICLE I


THE SHARE EXCHANGE


1.1           The Share Exchange.  Subject to the terms and conditions of this
Agreement, on the Closing Date (as hereinafter defined):
 
(a)   the Company shall issue or deliver certificates representing 33,000,000
shares of the Company Common Stock to the OELC Members in the name of the OELC
Member or any designee of the Member in accordance with OELC Disclosure
Schedule 1.1 hereto or pursuant to separate instructions to be delivered prior
to the Closing Date, and
 
 
5

--------------------------------------------------------------------------------

 
 
(b)   OELC agrees to deliver to the Company each unit of Membership Interest of
the LLC outstanding immediately prior to the Effective Time  representing all
(100%) of the OELC Member Interests.


1.2           Effective Time; Closing.  The closing of the Share Exchange (the
“Closing”) shall take place at the offices of Davisson & Associates, PA,
Minneapolis, MN at 10:00 a.m. on a date to be specified by the Parties which
shall be no later than two (2) Business Days following the satisfaction or
waiver (as provided herein) of the conditions set forth in Article VIII ( other
than those conditions that by their nature are to be satisfied at the Closing),
unless another time, date and/or place is agreed to in writing by the Parties
(the date upon which the Closing occurs is referred to hereinafter as the
“Closing Date.”)


1.3           Effects of the Share Exchange.  At and after the Closing Date:


(a)           OELC shall be a wholly owned subsidiary of the Company;
(b)           OELC Members and their designees shall hold 33,000,000 shares of
the Company Common Stock as set forth in Schedule 1.1;
(c)           the certificate of incorporation of the Company shall be amended
to effect the name change to Excellux Inc.;
(d)           the Managing Member of OELC immediately prior to the Closing Date
shall remain the director and officer of the Company, to hold office until their
respective death, permanent disability, resignation or removal or until their
respective successors are duly elected and qualified, all in accordance with the
certificate of incorporation and bylaws of the Company and applicable Law.


1.4           Post-Share Exchange Actions.


(a)           Immediately following the Closing Date:


(i)           the officers of the Company (Frank Dreschler) prior to the Closing
Date shall resign his respective positions as officer of the Company;


(ii)           the sole director of the Company (Frank Dreschler) shall resign
from his seat on the board of directors of the Company; and


(b)           As soon as practicable following the Closing Date:


(i)           the board of directors of the Company, through appropriate action
duly taken, shall amend the bylaws of the Company to permit a board of directors
of not less than one (1) nor more than twelve (12) directors;


(ii)           the board of directors of the Company, through appropriate action
duly taken, shall appoint as directors to fill some or all of such vacancies
such persons as identified by OELC immediately prior to the Share Exchange;


(iii)           the board of directors of the Company, through appropriate
action duly taken, shall elect new officers of Company who shall be the same
officers as OELC had prior to the Share Exchange.
 
1.5           Further Assurances.  If, at any time after the Closing Date, the
Company shall consider or be advised that any deeds, bills of sale, assignments
or assurances or any other acts or things are necessary, desirable or proper
(a) to vest, perfect or confirm, of record or otherwise, in the Company its
right, title and interest in, to or under any of the rights, privileges, powers,
franchises, properties or assets of either of the constituent corporations, or
(b) otherwise to carry out the purposes of this Agreement, the Company and its
proper officers and directors or their designees shall be authorized to execute
and deliver, in the name and on behalf of either constituent corporation, all
such deeds, bills of sale, assignments and assurances and to do, in the name and
on behalf of either constituent corporation, all such other acts and things as
may be necessary, desirable or proper to vest, perfect or confirm the Company’s
right, title and interest in, to and under any of the rights, privileges,
powers, franchises, properties or assets of such constituent corporation and
otherwise to carry out the purposes of this Agreement.


 
6

--------------------------------------------------------------------------------

 
 
ARTICLE II


 EXCHANGE OF CERTIFICATES


2.1           Conversion of Securities; Cancelation of Securities.  At the
Closing Date, by virtue of the Exchange Agreement and without any action on the
part of OELC or the Company (each stockholder of the Company being referred to
individually hereinafter as a “OELC Stockholder”):


(a)           Subject to the other provisions of this Section 2.1 and to Section
2.2:


(i)           The Membership Interests of OELC (“OELC Membership Interests” or
“Exchangeable Membership Interest”) issued and outstanding immediately prior to
the Closing Date (each, an “Exchangeable Membership Interest”) shall be
automatically exchangeable without payment of any additional consideration into
Thirty Three Million (33,000,000) shares of fully paid and non-assessable
Company Common Stock as set forth on Disclosure Schedule 1.1; provided, however,
that, in the event that any Membership Interest of OELC  outstanding immediately
prior to the Effective Time are unvested or otherwise subject to a repurchase
option, risk of forfeiture,  or other agreement with the Company, then the
shares of Company Common Stock to be issued in exchange for such Membership
Interests of OELC  shall also be unvested and subject to the same repurchase
option, risk of forfeiture or other condition without regard, however, to any
provisions regarding the acceleration of vesting in the event of certain
transactions that may otherwise be applicable.  At the Closing Date, (a) any
Membership Interests of OELC  shall be exchanged for certificates representing
whole shares of Company Common Stock issued in consideration therefor upon the
surrender of such Membership Interests in accordance with the provisions of
Section 2.2 of this Agreement, and (b) the certificates representing any shares
of Company Common Stock which have been exchanged for Membership Interests of
OELC  which, immediately prior to the Closing Date, had been unvested or
otherwise subject to a repurchase option, risk of forfeiture, or other condition
under any applicable restricted stock purchase or other agreement with OELC,
shall contain an appropriate legend evidencing such continuing restriction.
 
 (ii)           any options to purchase shares of Company Common Stock or other
securities of the Company outstanding immediately prior to the Closing Date
(each, a “Company Stock Option”), whether or not vested, and any warrants to
purchase shares of Company Common Stock outstanding immediately prior to the
Effective Time (each, an “Company Warrant”), whether or not then exercisable,
shall, by virtue of the Share Exchange, be cancelled.
(b)           It is expressly understood and acknowledged that no fractional
shares of Company Common Stock shall be issued in connection with the Share
Exchange and that no holder of Exchangeable Common Shares shall be entitled to
receive a cash payment in lieu of any fractional share of Company Common Stock.
 
 
7

--------------------------------------------------------------------------------

 

 
2.2           Exchange of Securities and Certificates.


(a)           Following the execution hereof, and as of or before the Closing
Date, the Company shall enter into an escrow agreement with Davisson &
Associates, PA (the “Escrow Agent”).  Upon receipt of notice from OELC to the
Company of OELC’s receipt of OELC Members Approval, the Company shall deposit,
or shall cause to be deposited, with the Escrow Agent, for the benefit of the
OELC Parties in accordance with this Article II, through the Escrow Agent,
certificates representing (i) the whole shares of Company Common Stock issuable
pursuant to Sections 2.1(a)(i)and (ii) as set forth on Schedule 1.1, and (ii)
those securities cancelable in accordance with Section 2.1(a)(ii) and (iii). The
Escrow Agent shall, pursuant to irrevocable instructions from the Company,
deliver the various certificates for securities to be issued pursuant to Section
2.1 and Schedule 1.1 (the “Exchange Fund”).


(b)           As promptly as reasonably practicable after the Closing Date, the
Company (following the change in control contemplated by the Share Exchange)
will instruct the Escrow Agent to mail to each party listed on Schedule 1.1: (i)
a letter of transmittal, and (ii) instructions for use in effecting the
surrender of OELC Membership Interests in exchange for Company Common Stock,
which instructions shall be in customary form and shall specify that delivery
shall be effected, and risk of loss and title to the Company Common Stock shall
pass, only upon proper delivery of the certificates representing the OELC
Membership Interest to the Escrow Agent for use in exchanging the Exchangeable
Membership Interests for the Company Common Stock. As to OELC Members, upon
surrender of a Membership Interest for cancellation to the Escrow Agent,
together with such letter of transmittal, duly executed and completed in
accordance with the instructions thereto, and such other documents as may be
reasonably required pursuant to such instructions, the holder of such
Exchangeable Membership Interest shall be entitled to receive certificates
evidencing the Company Common Stock due to such holder in accordance with
Section 2.1(a), together with any dividends or distribution to which such holder
may otherwise be entitled, and the Membership Interest(s) so surrendered shall
immediately transferred to the Company. Subject to Section 2.2(e), under no
circumstances will any holder of a certificate representing Exchangeable
Membership Interest be entitled to receive any of the Company Common Stock or
certificates evidencing the same until such holder shall have surrendered any
and all certificates reflecting the corresponding Exchangeable Membership
Interest from which such entitlement derives.


(c)           In the event of a transfer of ownership of Exchangeable Membership
Interest which has not been registered in the transfer records of OELC, the
Exchangeable Membership Interest may be delivered by the Escrow Agent in
accordance with this Article II to the Person other than the Person in whose
name the surrendered certificate is surrendered if (i) the certificate(s)
evidencing such Exchangeable Membership Interest is/are presented to the Escrow
Agent, properly endorsed and accompanied by all documents required to evidence
and effect such transfer, including without limitation an opinion of counsel for
OELC that such transfer was effected in compliance with all federal and state
securities Laws, and (ii) evidence is presented in form satisfactory to Escrow
Agent that any applicable Taxes have been duly paid, or, if not paid, the Person
requesting such issuance pays to the Escrow Agent any and all Taxes required as
a result of the issuance to a Person other than the registered holder of the
certificate.


 
8

--------------------------------------------------------------------------------

 
 
                     (d)  Notwithstanding anything to the contrary contained
herein, holder of Exchangeable   Membership Interest shall be entitled to
receive shares of Company Common   Stock  under this Section 2.2 shall receive
them on the condition and subject to the requirements that if sold pursuant to
Rule 144, such Person shall have first obtained an opinion of counsel for the
Company that substantially provides that the sale of such shares will be exempt
from the registration requirements of the Securities Act based on the provisions
of Section 4(1) thereof and Rule 144 promulgated thereunder.


2.3           Withholding.  Each of the Company and the Escrow Agent shall be
entitled to deduct and withhold from the consideration payable pursuant to this
Agreement to any holder of Exchangeable Common Stock such amounts as it is
required to deduct and withhold with respect to the making of such payment under
the Code or any provision of applicable state, local or foreign Tax Law.  To the
extent that amounts are so withheld by the Company or the Escrow Agent, as the
case may be, such withheld amounts shall be treated for all purposes of this
Agreement as having been paid to the holder of Exchangable Membership Interest
in respect of which such deduction and withholding was made by the Company or
the Escrow Agent, as the case may be.
 
ARTICLE III


REPRESENTATIONS AND WARRANTIES OF THE OELC MEMBERS


Each of the OELC Members represents and warrants to the Company that the
statements contained in this Article III are true and correct.


3.1   Title to Membership Interest  The OELC Member is the legal and beneficial
owner of the Exchangeable Membership Interest to be transferred to the Company
by such Member as set forth opposite such Member’s name in Disclosure
Schedule 3.1 hereto (the “OELC Membership Interests”), and upon consummation of
the Share Exchange contemplated herein, the Company will acquire from  the OELC
Member good and marketable title to the OELC Membership Interest, free and clear
of all liens excepting only such restrictions hereunder upon future transfers by
the Company, if any, as may be imposed by applicable law.  The information set
forth on Disclosure Schedule 3.1 with respect to the OELC Member is accurate and
complete.
 
3.2   Due Authorization.  The OELC Member has all requisite power and authority
to execute and deliver this Agreement, and to consummate the transactions
contemplated hereby and thereby.  This Agreement constitutes the valid and
binding obligation of the OELC Member, enforceable against the OELC Member in
accordance with its terms, except as may be affected by bankruptcy, insolvency,
moratoria or other similar laws affecting the enforcement of creditors’ rights
generally and subject to the qualification that the availability of equitable
remedies is subject to the discretion of the court before which any proceeding
therefore may be brought.
 
3.3   Purchase for Investment.
 
(a)   The OELC Member is acquiring the Company Common Stock for investment for
such OELC Member’s own account and not as a nominee or agent, and not with a
view to the resale or distribution of any part thereof, and the OELC Member has
no present intention of selling, granting any participation in, or otherwise
distributing the same.  The OELC member further represents that he/she/it does
not have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participation to such person or to any third person,
with respect to any of the shares of the Company Common Stock.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)   The OELC Member understands that the shares he/she/it is to receive of the
Company Common Stock are not registered under the Securities Act on the ground
that the sale and the issuance of securities hereunder is exempt from
registration under the Securities Act pursuant to Section 4(2) thereof, and that
the Company’s reliance on such exemption is predicated on the OELC Member’s
representations set forth herein.
 
3.4   Investment Experience.  The OELC Member acknowledges that he/she/it can
bear the economic risk of its investment, and has such knowledge and experience
in financial and business matters that she is capable of evaluating the merits
and risks of the investment in the shares of the Company Common Stock.
  
3.5   Information.  The OELC Member has carefully reviewed such information as
he/she/it deemed necessary to evaluate an investment in the Company Common
Stock.  To the full satisfaction of the Member, he/she/it has been furnished all
materials that he/she/it has requested relating to the Company and the issuance
of the Company shares hereunder, and the OELC Member has been afforded the
opportunity to ask questions of representatives of the Company to obtain any
information necessary to verify the accuracy of any representations or
information made or given to him, her or it.  Notwithstanding the foregoing,
nothing herein shall derogate from or otherwise modify the representations and
warranties of the Company set forth in this Agreement, on which each OELC Member
has relied in making an exchange of the OELC Membership Interests for the
Company shares.
 
3.6   Restricted Securities.  The OELC Member understands that the Company
shares he is to receive pursuant to the Share Exchange may not be sold,
transferred, or otherwise disposed of without registration under the Securities
Act or an exemption therefrom, and that in the absence of an effective
registration statement covering the Company shares or any available exemption
from registration under the Securities Act, the Company shares must be held
indefinitely.  The shareholder is aware that the Company shares may not be sold
pursuant to Rule 144 promulgated under the Securities Act unless all of the
conditions of that Rule are met.  Among the conditions for use of Rule 144 may
be the availability of current information to the public about the Company.
 
ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF OELC


Except as set forth in the Disclosure Schedule delivered by OELC prior to the
execution and delivery of this Agreement (the “OELC Disclosure Schedule”), which
shall identify exceptions by specific section references, the Company hereby
represents and warrants to the Company that the statements contained in this
Article IV are correct and complete as of the date of this Agreement and will be
correct and complete as of the Closing Date (as though made then and as though
the Closing Date were substituted for the date of this Agreement throughout this
Article IV).
 
4.1           Organization and Qualification.  OELC is a Limited Liability
Company validly existing and in good standing under the Laws of the jurisdiction
of its incorporation and has the requisite corporate power and authority to own,
lease and operate their properties and to carry on their business as it is now
being conducted. OELC is duly qualified or licensed as a foreign corporation to
do business, and are in good standing, in each jurisdiction where the character
of the properties owned, leased or operated by them or the nature of their
business makes such qualification or licensing necessary, except for such
failures to be so qualified or licensed and in good standing that would not,
individually or in the aggregate, have a Material Adverse Effect on OELC or its
operations.
 
 
10

--------------------------------------------------------------------------------

 
 
4.2           Certificate of Incorporation and Bylaws.  OELC has previously
furnished or made available to the Company a complete and correct copy of the
certificate of incorporation and bylaws or equivalent organizational documents,
each as amended to date, of OELC and each of its Subsidiaries.  Neither OELC nor
any such Subsidiary is in violation of any provision of its certificate of
incorporation or bylaws.


4.3           Books and Records.


(a)         The books of account, minute books, stock record books, and other
records of OELC and its Subsidiaries are complete and correct and have been
maintained in accordance with sound business practices, including the
maintenance of an adequate system of internal controls.  The minute books of
OELC and its Subsidiaries contain accurate and complete records of all meetings
held of, consents of, and corporate action taken by, the stockholders, the
Managing Member and such Subsidiaries, and no meeting of such Members, boards of
directors or committees has been held for which minutes have not been prepared
and are not contained in such minute books.


(b)         None of the records, systems, data or information of either OELC or
any of its Subsidiaries is recorded, stored, maintained, operated or otherwise
wholly or partly dependent on or held or accessible by any means (including, but
not limited to, an electronic, mechanical or photographic process computerized
or not) which are not under the exclusive ownership and direct control of either
OELC or its Subsidiaries, as the case may be.
 
4.4           Authority Relative To This Agreement.


(a)           OELC has all necessary corporate power and authority to execute
and deliver this Agreement and the other Operative Agreements and, with respect
to the Share Exchange, upon the approval of this Agreement and the Share
Exchange by OELC’s Members in accordance with this Agreement and applicable Law,
to perform its obligations hereunder and to consummate the Transactions.  The
execution and delivery of this Agreement and the other Operative Agreements by
OELC and the consummation by OELC of the Transactions have been duly and validly
authorized by all necessary corporate action and no other corporate proceedings
on the part of OELC are necessary to authorize this Agreement or to consummate
the Transactions, other than, with respect to the Share Exchange, the approval
of this Agreement and the Share Exchange by OELC’s Members in accordance with
applicable Law. This Agreement has been duly and validly executed and delivered
by OELC, and constitutes a legal, valid and binding obligation of OELC,
enforceable against OELC in accordance with its terms, except as the
enforceability thereof may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting or relating to
creditors’ rights generally, and (ii) the availability of injunctive relief and
other equitable remedies.
 
(b)           At a meeting duly called and held in compliance with the DGCL and
the Operating Agreement of OELC, or otherwise through written consent if
permitted pursuant thereto, the Members of OELC has duly taken action (i)
approving the Share Exchange, based on a determination that the Share Exchange
is fair to the Members of OELC and is in the best interests of such OELC
Members, and (ii) approving this Agreement and the Transactions and recommending
approval of this Agreement and the Transactions by the Member shareholders of
OELC.  As of the date hereof, such action has not been rescinded and is in full
force and effect.


(c)           In accordance with OELC’s certificate of incorporation, Operating
Agreement, and DGCL, the affirmative vote of the combined holders of at least
two thirds of the then-outstanding Membership Interests of OELC is the only
vote  of OELC necessary to approve the Share Exchange, and such vote, in
accordance with OELC’s certificate of incorporation, bylaws, and the DGCL, may
be duly obtained by written consent in lieu of a meeting.
 
 
11

--------------------------------------------------------------------------------

 
 

4.5           No Conflict; Required Filings and Consents.


(a)  The execution and delivery of this Agreement and the other Operative
Agreements by OELC do not, and the performance of this Agreement and the other
Operative Agreements by OELC will not (in each case, with or without the giving
of notice or lapse of time, or both), subject to (x) with respect to the Share
Exchange, obtaining the requisite approval of this Agreement and the Share
Exchange by OELC’s Members in accordance with this Agreement and applicable Law,
and (y) obtaining the consents (the “Required OELC Consents”), approvals,
Authorizations and permits and making the necessary filings described in Section
4.6(b) and Section 4.6(b) of the OELC Disclosure Schedule, (i) conflict with or
violate the certificate of incorporation, bylaws or equivalent organizational
documents of OELC or any of its Subsidiaries, (ii) conflict with or violate any
Law applicable to OELC or any of its Subsidiaries or by which any property or
asset of OELC or any of its Subsidiaries is bound or affected, or (iii) except
as may be specified in Section 4.6(a)(iii) of the OELC Disclosure Schedule,
result in any breach of or constitute a default (or an event which with notice
or lapse of time or both would become a default) under, or give to others any
right of termination,  unilateral amendment, acceleration or cancellation of, or
result in the creation of a Lien or other encumbrance on any property or asset
of the Company or any of its Subsidiaries, or require the consent of any third
party pursuant to, any note, bond, mortgage, indenture, Contract, agreement,
lease, license, permit, franchise or other instrument or obligation to which the
Company or any of its Subsidiaries is a party or by which the Company or any of
its Subsidiaries or any property or asset of the Company its Subsidiaries is
bound or affected, except for such conflicts, violations, breaches, defaults or
other occurrences, which individually or in the aggregate would not reasonably
be expected to have a Material Adverse Effect on the Company or any of its
Subsidiaries.


(b)           The execution and delivery of this Agreement and the other
Operative Agreements by OELC do not, and the performance of this Agreement and
the other Operative Agreements by OELC will not, require any consent, approval,
Authorization or permit of, or filing with or notification to, any governmental
or regulatory authority, domestic or foreign.
 
4.6           Permits; Compliance.  Except as may be specified in Section 4.7 of
the OELC Disclosure Schedule, each of OELC and its Subsidiaries is in possession
of all franchises, grants, Authorizations, licenses, permits, easements,
variances, exceptions, consents, certificates, approvals and orders of any
Governmental Authority necessary for OELC or any such Subsidiaries to own, lease
and operate its properties or to carry on its business as it is now being
conducted, except for those which the failure to possess would not individually
or in the aggregate reasonably be expected to have a Material Adverse Effect on
OELC (the “OELC Permits”) and, as of the date hereof, no suspension or
cancellation of any of the OELC Permits is pending or, to the Knowledge of OELC,
threatened, except such suspension or termination as would not reasonably be
expected to have a Material Adverse Effect on OELC.  Except as disclosed in
Section 4.7 of the OELC Disclosure Schedule or as would not reasonably be
expected to have a Material Adverse Effect on OELC, neither OELC nor any of its
Subsidiaries is in conflict with, or in default or violation of, or, with the
giving of notice or the passage of time, would be in conflict with, or in
default or violation of, (a) any Law applicable to OELC or any of its
Subsidiaries or by which any property or asset of OELCor any of its Subsidiaries
is bound or affected, or (b) any of the OELC Permits.
 
 
12

--------------------------------------------------------------------------------

 
 
4.7           Financial Statements.
 
(a)           Section 4.8(a) of the OELC Disclosure Schedule contains true and
complete copies of the following consolidated financial statements: (i)
unaudited consolidated income statement for the fiscal year ended December 31,
2012 (the “Most Recent OELC Income Statement”), (ii) unaudited consolidated
balance sheet at December 31, 2012 (the “Most Recent OELC Balance Sheet”).


(b)           Except (i) to the extent set forth on the Most Recent OELC Balance
Sheet, including the notes thereto, or (ii) as may be specified in Section
4.8(b) of the OELC Disclosure Schedule, neither the OELC nor any Subsidiary has
any Liability which would be required to be reflected on a balance sheet, or in
the notes thereto, prepared in accordance with GAAP, applied on a consistent
basis, which would not, individually or in the aggregate, be reasonably expected
to have a Material Adverse Effect on OELC.


4.8           Notes and Accounts Receivable.  All notes and accounts receivables
of OELC and its Subsidiaries appearing on the Most Recent OELC Balance Sheet and
all of the receivables which have arisen or been acquired by OELC or its
Subsidiaries since the date thereof (collectively, the “OELC Receivables”), are
bona fide trade receivable and have arisen or were acquired in the Ordinary
Course of Business of OELC or its Subsidiaries and in a manner consistent with
their normal past credit practices.  Since the date of the Most Recent OELC
Balance Sheet, neither OELC nor any of its Subsidiaries has cancelled or agreed
to cancel, in whole or in part, any OELC Receivables except in the Ordinary
Course of Business consistent with demonstrated past practices.  All of the OELC
Receivables are reflected properly on the books and records of OELC or its
Subsidiaries, and, except as set forth on Section 4.9 of the OELC Disclosure
Schedule, are current and collectible and not subject to set-off or
counterclaim, and will be collected in accordance with their terms at their
recorded amounts, subject only to reserve for bad debts or doubtful accounts set
forth on the Most Recent OELC Balance Sheet (as opposed to the notes thereto) as
adjusted for the passage of time through the Closing Date in accordance with the
past custom and practice of OELC and its Subsidiaries.   For purposes of the
foregoing, OELC Receivables shall be deemed to be “collected in accordance with
their terms at their recorded amounts” if they are collected in full within one
hundred and twenty (120) days of the date such receivables are billed.


4.9           Undisclosed Liabilities.  None of OELC and its Subsidiaries has
any material Liability, except for (i) Liabilities set forth on the face of the
Most Recent OELC Balance Sheet (rather than in any notes thereto), and (ii)
Liabilities which have arisen since the date of the Most Recent OELC Balance
Sheet in the Ordinary Course of Business.
 
4.10           Taxes.


(a)           Except as may be specified in Section 4.11(a) of the OELC
Disclosure Schedule, (i) each of OELC and its Subsidiaries has duly and timely
filed all Tax Returns required to have been filed by or with respect to OELC or
such Subsidiary, (ii) each such Tax Return correctly and completely reflects all
liability for Taxes and all other information required to be reported thereon,
(iii) all Taxes owed by OELC and each Subsidiary of OELC (whether or not shown
on any Tax Return) have been timely paid, and (iv) each of OELC and its
Subsidiaries has adequately provided for, in its books of account and related
records, all Liability for unpaid Taxes, being current Taxes not yet due and
payable.
 
 
13

--------------------------------------------------------------------------------

 
 
(b)           Except as may be specified in Section 4.11(b) of the OELC
Disclosure Schedule, each of OELC and its Subsidiaries has withheld and timely
paid all Taxes required to have been withheld and paid by it and has complied
with all information reporting and backup withholding requirements, including
maintenance of required records with respect thereto.


(c)           Except as may be specified in Section 4.11(c) of the OELC
Disclosure Schedule, neither OELC nor any of its Subsidiaries (i) is the
beneficiary of any extension of time within which to file any Tax Return, nor
has OELC or any of its Subsidiaries made (or had made on its behalf) any
requests for such extensions, or (ii) has waived (or is subject to a waiver of)
any statute of limitations in respect of Taxes or has agreed to (or is subject
to) any extension of time with respect to a Tax assessment or deficiency.


(d)           Section 4.11(d) of the OELC Disclosure Schedule indicates those
Tax Returns that have been audited and those Tax Returns that currently are the
subject of audit.  Except as set forth in Section 4.11(d) of the OELC Disclosure
Schedule (i) there is no Action now pending or threatened against or with
respect to the OELC or any of its Subsidiaries in respect of any Tax or any
assessment or deficiency, and (ii) there are no liens for Taxes (other than
current Taxes not yet due and payable) upon the assets of OELC. Tax returns are
prepared by CPA but are not audited per say


(e)           Section 4.11(e) of the OELC Disclosure Schedule lists, as of the
date of this Agreement, all jurisdictions in which OELC or any of its
Subsidiaries currently files Tax Returns.  No claim has been made by any Taxing
Authority in a jurisdiction where OELC or any of its Subsidiaries does not file
Tax Returns that any of them is or may be subject to taxation by that
jurisdiction or that any of them must file Tax Returns.


(f)           None of the assets or properties of OELC or any of its
Subsidiaries constitutes tax-exempt bond financed property or tax-exempt use
property within the meaning of Section 168 of the Code.  Neither OELC nor any of
its Subsidiaries is a party to any “safe harbor lease” within the meaning of
Section 168(f)(8) of the Code, as in effect prior to amendment by the Tax Equity
and Fiscal Responsibility Act of 1982, or to any “long-term contract” within the
meaning of Section 460 of the Code. Neither OELC nor any of its Subsidiaries has
ever been a United States real property holding corporation within the meaning
of Section 897(c)(2) of the Code. OELC is not a “foreign person” within the
meaning of Section 1445 of the Code.


(g)           Neither OELC nor any of its Subsidiaries has agreed to or is
required to make by reason of a change in accounting method or otherwise, or
could be required to make by reason of a proposed or threatened change in
accounting method or otherwise, any adjustment under Section 481(a) of the
Code.  Neither OELC nor any of its Subsidiaries has been the “distributing
corporation” (within the meaning of Section 355(c)(2) of the Code) with respect
to a transaction described in Section 355 of the Code within the 5-year period
ending as of the date of this Agreement.


 
14

--------------------------------------------------------------------------------

 
 
(h)           No Subsidiary of OELC that is incorporated in a non-U.S.
jurisdiction has, or at any time has had, an investment in “United States
property” within the meaning of Section 956(c) of the Code.  No Subsidiary of
OELC is, or at any time has been, a passive foreign investment company within
the meaning of Section 1297 of the Code and neither OELC nor any of its
Subsidiaries is a shareholder, directly or indirectly, in a passive foreign
investment company.  No Subsidiary of OELC that is incorporated in a non-U.S.
jurisdiction is, or at any time has been, engaged in the conduct of a trade or
business within the United States, or treated as or considered to be so engaged.


(i)           Neither OELC nor any of its Subsidiaries (i) has ever been a party
to any Tax allocation or sharing agreement or Tax indemnification agreement,
(ii) has ever been a member of an affiliated, consolidated, condensed or unitary
group, or (iii) has any Liability for or obligation to pay Taxes of any other
Person under Treas. Reg. 1.1502-6 (or any similar provision of Tax Law), or as
transferee or successor, by Contract or otherwise.  Neither OELC nor any of its
Subsidiaries is a party to any joint venture, partnership, or other arrangement
that is treated as a partnership for federal income tax purposes.


(j)           Neither OELC nor any of its Subsidiaries will be required to
include any item of income in, or exclude any item of deduction from, taxable
income for any taxable period (or portion thereof) ending after the Effective
Time as a result of any: (i) intercompany transactions or excess loss accounts
described in Treasury regulations under Section 1502 of the Code (or any similar
provision of state, local, or foreign Tax Law), (ii) installment sale or open
transaction disposition made on or prior to the Effective Time, or (iii) prepaid
amount received on or prior to the Effective Time.


(k)           OELC has not entered into any transaction that constitutes a
“reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4(b).


(l)           Section 4.11(l) of the OELC Disclosure Schedule lists each person
who OELC reasonably believes is, with respect to OELC or any Affiliate of OELC,
a “disqualified individual” within the meaning of Section 280G of the Code and
the Regulations thereunder.


(m)           Except as may be specified in Section 4.11(l) of the OELC
Disclosure Schedule, the unpaid Taxes of OELC (i) did not, as of the date of the
Most Recent OELC Balance Sheet, exceed the reserve for Tax liability (rather
than any reserve for deferred Taxes established to reflect timing differences
between book and Tax income) set forth on the face of the Most Recent OELC
Balance Sheet (rather than in any notes thereto), and (ii) will not exceed that
reserve as adjusted for the passage of time through the Closing Date in
accordance with the past custom and practice of OELC in filing its Tax
Returns.  Since the date of the Most Recent OELC Balance Sheet, OELC has not
incurred any liability for Taxes arising from extraordinary gains or losses, as
that term is used in GAAP, outside the Ordinary Course of Business consistent
with past custom and practice.


4.11           Title to Personal Property.


(a)           With respect to personal properties and assets that are purported
to be owned by OELC and its Subsidiaries, including all properties and assets
reflected as owned on the Most Recent OELC Balance Sheet (other than inventory
sold and items of obsolete equipment disposed of in the Ordinary Course of
Business since the date thereof), OELC or one of its Subsidiaries has good and
valid title to all of such properties and assets, free and clear of all Liens
other than Permitted Liens.
 
 
15

--------------------------------------------------------------------------------

 


(b)             With respect to personal properties and assets that are leased,
OELC or one of its Subsidiaries has a valid leasehold interest in such
properties and assets and all such leases are in full force and effect and
constitute valid and binding obligations of the other party(ies) thereto.
Neither OELC nor any of its Subsidiaries nor any other party thereto is in
violation of any of the terms of any such lease.


4.12    Condition of Tangible Fixed Assets.  All buildings, plants, leasehold
improvements, structures, facilities, equipment and other items of tangible
property and assets which are owned, leased or used by OELC or any of its
Subsidiaries are structurally sound, free from material defects (patent and
latent), have been maintained in accordance with normal industry practice, are
in good operating condition and repair (subject to normal wear and tear given
the use and age of such assets), are usable in the regular and Ordinary Course
of Business and conform in all material respects to all Laws and Authorizations
relating to their construction, use and operation.


4.13           Inventory.  Except as may be specified in Section 4.14 of the
OELC Disclosure Schedule, the inventory of OELC and its Subsidiaries consists of
raw materials and supplies, manufactured and processed parts, work-in-process,
and finished goods, all of which is merchantable and fit for the purpose for
which it was procured or manufactured, and none of which is out of date,
contaminated, obsolete, damaged, or defective, subject only to the reserve for
inventory write down set forth on the face of the Most Recent OELC Balance Sheet
(rather than in any notes thereto) as adjusted for operations and transactions
through the Closing Date in accordance with the past custom and practice of OELC
and its Subsidiaries.


4.14           Product Warranty.  Except as may be specified in Section 4.15 of
the OELC Disclosure Schedule, substantially all of the products produced,
distributed, sold, leased, and delivered by OELC and its Subsidiaries have
conformed in all material respects with all applicable contractual commitments
and all express and implied warranties, and none of OELC and its Subsidiaries
has any material liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due) for
replacement thereof or other damages in connection therewith, subject only to
the reserve for product warranty claims set forth on the face of the Most Recent
OELC Balance Sheet (rather than in any notes thereto) as adjusted for operations
and transactions through the Closing Date in accordance with the past custom and
practice of OELC and its Subsidiaries.  Substantially all of the products
produced, distributed, sold, leased, and delivered by OELC and its Subsidiaries
are subject to standard terms and conditions of sale.  Section 4.15 of the OELC
Disclosure Schedule includes copies of the standard terms and conditions of sale
for each of the Company and its Subsidiaries (containing applicable guaranty,
warranty, and indemnity provisions).


4.15           Product Liability.  None of OELC and its Subsidiaries has any
material liability (whether known or unknown, whether asserted or unasserted,
whether absolute or contingent, whether accrued or unaccrued, whether liquidated
or unliquidated, and whether due or to become due) arising out of any injury to
individuals or property as a result of the ownership, possession, or use of any
product produced, distributed, sold, leased, or delivered by any of OELC and its
Subsidiaries.


 
4.16
Real Property.



                         (a)    Each lease with respect to OELC-Leased Real
Property (each, a “OELC Lease”) is in full force and effect.  Neither OELC nor
any of its Subsidiaries is in default under any such OELC Lease and, to OELC’s
knowledge, no other party thereto is in default under any such OELC Lease.


 
16

--------------------------------------------------------------------------------

 
 
(b)           Except as may be specified in Section 4.18(h) of the OELC
Disclosure Schedule, (i) none of the products or services currently or formerly
developed manufactured, sold, distributed, provided, shipped or licensed, by
OELC or any of its Subsidiaries, or which are currently under development,
has  infringed or infringes upon, or otherwise unlawfully used or uses, the
Intellectual Property Rights of any third party, (ii) neither OELC nor any of
its Subsidiaries, by conducting its business as currently conducted, has
infringed or infringes upon, or otherwise unlawfully used or uses, any
Intellectual Property Rights of a third party, (iii) neither OELC nor any of its
Subsidiaries has received any communication alleging that OELC or any of its
Subsidiaries or any of their respective products, services, activities or
operations infringe upon or otherwise unlawfully use any Intellectual Property
Rights of a third party nor, to OELC’s Knowledge, is there any basis therefor,
(iv) no Action has been instituted, or, to OELC’s Knowledge, threatened,
relating to any Intellectual Property formerly or currently used by OELC or any
of its Subsidiaries and none of OELC Intellectual Property is subject to any
outstanding Order, and (v) to OELC’s Knowledge, no Person has infringed or is
infringing any Intellectual Property Rights of OELC or any of its Subsidiaries
or has otherwise misappropriated or is otherwise misappropriating any OELC
Intellectual Property.


(c)           With respect to OELC’s or any of its Subsidiaries’ Proprietary
Information, the documentation relating thereto is current, accurate and
sufficient in detail and content to identify and explain it and to allow its
full and proper use without reliance on the special knowledge or memory of
others. OELC and its Subsidiaries have taken commercially reasonable steps to
protect and preserve the confidentiality of all Proprietary Information owned by
OELC and its Subsidiaries that is not covered by an issued Patent.  Without
limiting the generality of the foregoing, the Proprietary Information of OELC
and its Subsidiaries (other than Proprietary Information that is covered by an
issued Patent) is not part of the public knowledge and has not been used or
divulged for the benefit of any Person other than OELC and its Subsidiaries.


(d)           Except as specified in Section 4.18(j) of the OELC Disclosure
Schedule, (i) all current and former employees, consultants and contractors of
OELC and its Subsidiaries have executed and delivered, and are in compliance
with, enforceable agreements regarding the protection of Proprietary Information
and providing valid written assignments of all Intellectual Property conceived
or developed by such employees, consultants or contractors in connection with
their services for OELC and its Subsidiaries, and (ii) no current or former
employee, consultant or contractor or any other Person has any right, claim or
interest to any of OELC Intellectual Property.


(e)           No employee, consultant or contractor of OELC or any of its
Subsidiaries has been, is or will be, by performing services for OELC or such
Subsidiary, in violation of any term of any employment, invention disclosure or
assignment, confidentiality, noncompetition agreement or other restrictive
covenant or any Order as a result of such employee’s, consultant’s or
independent contractor’s employment by OELC or any of its Subsidiaries or any
services rendered by such employee, consultant or independent contractor.


(f)           The execution and delivery of this Agreement and the other
Operative Agreements by OELC does not, and the consummation of the Share
Exchange (in each case, with or without the giving of notice or lapse of time,
or both) will not, directly or indirectly, result in the loss or impairment of,
or give rise to any right of any third party to terminate or reprice or
otherwise renegotiate any of OELC’s or any of its Subsidiaries’ rights to own
any of its Intellectual Property or their respective rights under any OELC
Out-Bound License or OELC In-Bound License, nor require the consent of any
Governmental Authority or other third party in respect of any such Intellectual
Property.
 
4.17           Material Contracts


(a)           Section 4.19 of the OELC Disclosure Schedule contains a complete
and accurate list of each Contract or series of related Contracts to which OELC
or any of its Subsidiaries is a party or is subject, or by which any of their
respective assets are bound:


 
17

--------------------------------------------------------------------------------

 
 
(i)           for the purchase of materials, supplies, goods, services,
equipment or other assets and that involves or would reasonably be expected to
involve (A) annual payments by OELC or any of its Subsidiaries of $5,000 or
more, or (B) aggregate payments by OELC or any of its Subsidiaries of $5,000 or
more;


(ii)           (A) for the sale by OELC or any of its Subsidiaries of materials,
supplies, goods, services, equipment or other assets, and that provides for
(1) a specified annual minimum dollar sales amount by OELC or any of its
Subsidiaries of $5,000 or more, or (2) aggregate payments to OELC or any of its
Subsidiaries of $5,000 or more, or (B) pursuant to which OELC or any of its
Subsidiaries received payments of more than $5,000 in the year ended December
31, 2012, or expects to receive payments of more than $5,000 in the year ending
December 31, 2013;


(iii)           that continues over a period of more than six (6) months from
the date hereof and provides for payments to or by OELC or any of its
Subsidiaries exceeding $5,000, except for arrangements disclosed pursuant to the
preceding subparagraphs (i) and (ii);


(iv)           that is an employment, consulting, termination or severance
Contract that involves or would reasonably be expected to involve the payment of
$5,000 or more by OELC or any of its Subsidiaries following the date hereof,
except for any such Contract that is terminable at-will by OELC or any of its
Subsidiaries without liability to OELC or any such Subsidiary;


(v)           that is a distribution, dealer, representative or sales agency
Contract, other than Contracts entered into in the Ordinary Course of Business
with distributors, representatives and sales agents that are cancelable without
penalty on not more than one hundred eighty (180) days’ notice and does not
deviate in any material respect from OELC’s standard form;


(vi)           that is a (A) OELC Lease, or (B) Contract for the lease of
personal property, in each case which provides for payments to or by OELC or any
of its Subsidiaries in any one case of $12,000 or more annually or $25,000 or
more over the term of such OELC Lease or lease;


(vii)           which provides for the indemnification by OELC or any of its
Subsidiaries of any Person, the undertaking by OELC or any of its Subsidiaries
to be responsible for consequential damages, or the assumption by OELC or any of
its Subsidiaries of any Tax, environmental or other Liability;


(viii)           that is a note, debenture, bond, equipment trust, letter of
credit, loan or other Contract for Indebtedness or lending of money (other than
to employees for travel expenses in the Ordinary Course of Business) or Contract
for a line of credit or guarantee, pledge or undertaking of the Indebtedness of
any other Person;


(ix)           for any capital expenditure or leasehold improvement in any one
case in excess of $12,000 or any such Contracts in the aggregate greater than
$20,000;


 
18

--------------------------------------------------------------------------------

 
 
(x)           that restricts or purports to restrict the right of OELC or any of
its Subsidiaries to engage in any line of business, acquire any property,
develop or distribute any product or provide any service (including geographic
restrictions) or to compete with any Person or granting any exclusive
distribution rights, in any market, field or territory;


(xi)           that is a partnership, joint venture, joint development or
similar Contract;


(xii)           that relates to the acquisition or disposition of any business
(whether by merger, sale of stock, sale of assets or otherwise);


(xiii)           that is a collective bargaining Contract or other Contract with
any labor organization, union or association; and


(ix)           that is a Contract or series of Contracts, the termination or
breach of which would reasonably be expected to have a Material Adverse Effect
on OELC and not previously disclosed pursuant to this Section 4.19.


(b)           Each Contract required to be listed in Schedule 4.19 of the OELC
Disclosure Schedule (collectively, the “OELC Material Contracts”) is in full
force and effect and valid and enforceable in accordance with its terms, except
to the extent a failure to be in full force and effect and valid or enforceable
in accordance with its terms would not have a Material Adverse Effect on OELC.


(c)           Neither OELC nor any of its Subsidiaries is, and to OELC’s
Knowledge, no other party thereto is, in default in the performance, observance
or fulfillment of any obligation, covenant, condition or other term contained in
any OELC Material Contract, and neither OELC nor any of its Subsidiaries has
given or received notice to or from any Person relating to any such alleged or
potential default that has not been cured.  No event has occurred which with or
without the giving of notice or lapse of time, or both, may conflict with or
result in a violation or breach of, or give any Person the right to exercise any
remedy under or accelerate the maturity or performance of, or cancel, terminate
or modify, any OELC Material Contract.


(d)           OELC has provided accurate and complete copies of each OELC
Material Contract to the Company.


(e)           All Contracts other than OELC Material Contracts to which OELC or
any of its Subsidiaries is a party or is subject, or by which any of their
respective assets are bound (collectively, the “OELC Minor Contracts”), are in
all material respects valid and enforceable in accordance with their
terms.  Neither OELC nor any of its Subsidiaries is in default in the
performance, observance or fulfillment of any obligation, covenant or condition
contained therein, and no event has occurred which with or without the giving of
notice or lapse of time, or both, would constitute a default thereunder by OELC
or any of its Subsidiaries, except in either case where any such default or
defaults could not reasonably be expected have, individually or in the
aggregate, a Material Adverse Effect on OELC taken as a whole.


4.18           Litigation.  Except as may be specified in Section 4.20 of OELC
Disclosure Schedule, (i) there is no Proceeding pending or, to the Knowledge of
OELC, threatened against OELC or any if its Subsidiaries, which (a) individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect on OELC, or (b) seeks to and is reasonably likely to significantly delay
or prevent the consummation of the Share Exchange, (ii) there is no Proceeding
against any current or, to OELC’s Knowledge, former director or employee of OELC
or any of its Subsidiaries with respect to which OELC or any of its Subsidiaries
has or is reasonably likely to have an indemnification obligation, and (iii)
neither OELC or any of its Subsidiaries, nor any property or asset of OELC or
any of its Subsidiaries is in violation of any Order having, individually or in
the aggregate, a Material Adverse Effect on OELC.


 
19

--------------------------------------------------------------------------------

 
 
4.19           Labor and Employment Matters.


 (a)           Each of OELC and its Subsidiaries has complied in all material
respects with each, and is not in violation in any material respect of any, Law
relating to anti-discrimination and equal employment opportunities and there
are, and have been, no material violations of any other Law respecting the
hiring, hours, wages, occupational safety and health, employment, promotion,
termination or benefits of any employee or other Person.  Each of OELC and its
Subsidiaries has filed all reports, information and notices required under any
Law respecting the hiring, hours, wages, occupational safety and health,
employment, promotion, termination or benefits of any employee or other Person,
and will timely file prior to Closing all such reports, information and notices
required by any Law to be given prior to Closing.


(b)           Each of OELC and its Subsidiaries has paid or properly accrued in
the Ordinary Course of Business all wages and compensation due to employees,
including all vacations or vacation pay, holidays or holiday pay, sick days or
sick pay, and bonuses.


(c)           Neither OELC nor any of its Subsidiaries is a party to any
Contract which restricts OELC or any of its Subsidiaries from relocating,
closing or terminating any of its operations or facilities or any portion
thereof.  Neither OELC nor any of its Subsidiaries have effectuated a “plant
closing” (as defined in the Worker Adjustment and Retraining Notification Act of
1988 (the “WARN Act”)) or (ii) a “mass lay-off” (as defined in the WARN Act), in
either case affecting any site of employment or facility of OELC or any of its
Subsidiaries, except in accordance with the WARN Act.  The consummation of the
Share Exchange will not create Liability for any act by OELC or any of its
Subsidiaries on or prior to the Closing Date under the WARN Act or any other Law
respecting reductions in force or the impact on employees on plant closings or
sales of businesses.


4.20             Environmental.


(a)           Each of OELC and its Subsidiaries has secured, and is in
compliance in all material respects with, all Environmental Permits required in
connection with its operations and the Real Property.  Each Environmental
Permit, together with the name of the Governmental Authority issuing such
Environmental Permit, is set forth in Section 4.23(a) of OELC Disclosure
Schedule.  All such Environmental Permits are valid and in full force and effect
and none of such Environmental Permits will be terminated or impaired or become
terminable as a result of the Share Exchange.  Each of OELC and its Subsidiaries
has been, and are currently, in compliance in all material respects with all
Environmental Laws. Neither OELC nor any of its Subsidiaries has received any
notice alleging that OELC or any of its Subsidiaries is not in such compliance
with Environmental Laws.


(b)           There are no past, pending or, to OELC’s Knowledge, threatened
Environmental Actions against or affecting OELC or any of its Subsidiaries, and
OELC is not aware of any facts or circumstances which could be expected to form
the basis for any Environmental Action against OELC or any of its Subsidiaries.
 
(c)           Neither OELC nor any of its Subsidiaries has entered into or
agreed to any Order, and neither OELC nor any of its Subsidiaries is subject to
any Order, relating to compliance with any Environmental Law or to investigation
or cleanup of a Hazardous Substance under any Environmental Law.


(d)           No Lien has been attached to, or asserted against, the assets,
property or rights of OELC or any of its Subsidiaries pursuant to any
Environmental Law, and, to OELC’s Knowledge, no such Lien has been
threatened.  There are no facts, circumstances or other conditions that could be
expected to give rise to any Liens on or affecting any Real Property.


(e)           There has been no treatment, storage, disposal or Release of any
Hazardous Substance at, from, into, on or under any Real Property or any other
property currently or formerly owned, operated or leased by OELC or any of its
Subsidiaries.  No Hazardous Substances are present in, on, about or migrating to
or from any Real Property that could be expected to give rise to an
Environmental Action against OELC or any of its Subsidiaries.
 
 
20

--------------------------------------------------------------------------------

 
 

(f)           Neither OELC nor any of its Subsidiaries has received a CERCLA
104(e) information request nor has OELC or any of its Subsidiaries been named a
potentially responsible party for any National Priorities List site under CERCLA
or any site under analogous state Law.  Neither OELC nor any of its Subsidiaries
has received an analogous notice or request from any non-U.S. Governmental
Authority.


(g)           There are no aboveground tanks or underground storage tanks on,
under or about the Real Property.  Any aboveground or underground tanks
previously situated on the Real Property or any other property currently or
formerly owned, operated or leased by OELC or any of its Subsidiaries have been
removed in accordance with all Environmental Laws and no residual contamination,
if any, remains at such sites in excess of applicable standards.


(h)           There are no PCBs leaking from any article, container or equipment
on, under or about the Real Property and there are no such articles, containers
or equipment containing PCBs.  There is no asbestos containing material or
lead-based paint containing materials in at, on, under or within the Real
Property.


(i)           Neither OELC nor any of its Subsidiaries has transported or
arranged for the treatment, storage, handling, disposal, or transportation of
any Hazardous Material to any off-site location which is an Environmental
Clean-up Site.


(j)           None of the Real Property is an Environmental Clean-up Site.


(k)           OELC has provided to the Company true and complete copies of, or
access to, all written environmental assessment materials and reports that have
been prepared by or on behalf of OELC or any of its Subsidiaries.
 
4.21           Related Party Transactions.  There are no Contracts of any kind,
written or oral, entered into by OELC or any of its Subsidiaries with, or for
the benefit of, any officer, director or stockholder of OELC or, to the
Knowledge of OELC, any Affiliate of any of them, except in each case, for
(a) employment agreements, indemnification agreements fringe benefits and other
compensation paid to directors, officers and employees consistent with
previously established policies (including normal merit increases in such
compensation in the Ordinary Course of Business) and copies of which have been
provided to the Company and are listed in Section 4.24 of OELC Disclosure
Schedule, (b) reimbursements of ordinary and necessary expenses incurred in
connection with their employment or service, (c) amounts paid pursuant to OELC
Benefit Plans of which copies have been provided to the Company, (d) the
occupancy of certain of OELC’s facilities which do not provide for the payment
of significant amounts of rent, and (e) those loans made to OELC listed in, and
the details of which are specifically set forth in, Section 4.24 of the OELC
Disclosure Schedule.  To the Knowledge of OELC, none of such Persons has any
material direct or indirect ownership interest in any firm or corporation with
which OELC or any of its Subsidiaries has a business relationship, or with any
firm or corporation that competes with OELC or any of its Subsidiaries (other
than ownership of securities in a publicly-traded company representing less than
one percent of the outstanding stock of such company).  No officer or director
of OELC or any of its Subsidiaries or member of his or her immediate family or
greater than 5% stockholder of OELC or, to the Knowledge of OELC, any Affiliate
of any of them or any employee of OELC or any of its Subsidiaries is directly or
indirectly interested in any OELC Material Contract.


 
21

--------------------------------------------------------------------------------

 
 

4.22           Insurance.  Section 4.25 of OELC Disclosure Schedule sets forth
the following information with respect to each material insurance policy
(including policies providing property, casualty, liability, and workers'
compensation coverage and bond and surety arrangements) with respect to which
any of OELC and its Subsidiaries is a party, a named insured, or otherwise the
beneficiary of coverage:


(i)           the name, address, and telephone number of the agent;


(ii)           the name of the insurer, the name of the policyholder, and the
name of each covered insured;


(iii)           the policy number and the period of coverage;


(iv)           the scope (including an indication of whether the coverage is on
a claims made, occurrence, or other basis) and amount (including a description
of how deductibles and ceilings are calculated and operate) of coverage; and


(v)           a description of any retroactive premium adjustments or other
material loss-sharing arrangements.


With respect to each such insurance policy: (A) the policy is legal, valid,
binding, enforceable, and in full force and effect in all material respects; (B)
neither OELC, any of its Subsidiaries nor any other party to the policy is in
material breach or default (including with respect to the payment of premiums or
the giving of notices), and no event has occurred which, with notice or the
lapse of time, would constitute such a material breach or default, or permit
termination, modification, or acceleration, under the policy; and (C) no party
to the policy has repudiated any material provision thereof.  Section 4.25 of
the OELC Disclosure Schedule describes any material self-insurance arrangements
affecting OELC and/or any of its Subsidiaries.
 
4.23           Absence of Certain Changes or Events.  Since December 31, 2012,
except as may be contemplated by, or disclosed pursuant to, this Agreement,
including Section 4.26 of the OELC Disclosure Schedule:


(a)           there has not been any event or events (whether or not covered by
insurance), individually or in the aggregate, which have had a Material Adverse
Effect on OELC or any of its Subsidiaries, including without limitation the
imposition of any security interests on any of the assets of OELC or any of its
Subsidiaries;


(b)           there have not been any amendments or other modifications to the
certificate of incorporation or bylaws of either OELC or any of its
Subsidiaries;


(c)           there has not been any entry by OELC nor any of its Subsidiaries
into any commitment or transaction material to OELC or such Subsidiaries, except
in the Ordinary Course of Business and consistent with past practice, including
without limitation any (i) borrowings or the issuance of any guaranties, (ii)
any capital expenditures in excess of $20,000, or (iii) any grant of any
increase in the base compensation payable, or any loans, to any directors,
officers or employees;
 
(d)           there has not been, other than pursuant to the Plans, any increase
in or establishment of any bonus, insurance, severance, deferred compensation,
pension, retirement, profit sharing, stock option, stock purchase or other
employee benefit plan, except in the Ordinary Course of Business consistent with
past practice.



 
22

--------------------------------------------------------------------------------

 
 
(e)           there have not been any material changes by OELC in its accounting
methods, principles or practices;


(f)           neither OELC nor any of its Subsidiaries has declared, set aside
or paid any dividend or other distribution (whether in cash, stock or property)
with respect to any of its securities;


(g)           neither OELC nor any of its Subsidiaries has split, combined or
reclassified any of its securities, or issued, or authorized for issuance, any
securities;


(h)           there has not been any material damage, destruction or loss with
respect to the property and assets of OELC or any of its Subsidiaries, whether
or not covered by insurance;


(i)           there has not been any revaluation of OELC’s or any of its
Subsidiaries’ assets, including writing down the value of inventory or writing
off notes or accounts receivable, other than in the Ordinary Course of Business
consistent with past practice; and


(j)           neither OELC nor any of its Subsidiaries has agreed, whether in
writing or otherwise, to do any of the foregoing.
 
4.24           Solvency. No Order has been made, petition presented, or
resolution passed for the winding up (or other process whereby the business is
terminated and the assets of the subject company are distributed among its
creditors and/or shareholders) of either OELC or any of its Subsidiaries.  There
are no cases or Proceedings of any kind pending under any applicable insolvency,
reorganization or similar Law in any jurisdiction concerning OELC or any of its
Subsidiaries, and no circumstances exist which, under applicable Law, would
justify any such cases or Proceedings.  No receiver or trustee has
been  appointed with respect to all or any portion of OELC or any of its
Subsidiaries business or assets.
 
4.25           Brokers or Finders.  OELC shall indemnify and hold harmless the
Company and the officers and directors of the Company from any obligations or
liabilities to any person or entity engaged by or to whom OELC or any of its
Subsidiaries is liable for brokerage, investment banking and/or finder’s fees or
commissions for services rendered in connection with the Transactions.

 
23

--------------------------------------------------------------------------------

 

         4.26           No Illegal Payments.  None of OELC, any of its
Subsidiaries or, to the Knowledge of OELC, any Affiliate, officer, agent or
employee thereof, directly or indirectly, has, since inception, on behalf of or
with respect to OELC or any of its Subsidiaries, (a) made any unlawful domestic
or foreign political contributions, (b) made any payment or provided services
which were not legal to make or provide or which OELC, any of its Subsidiaries
or any Affiliate thereof or any such officer, employee or other Person should
reasonably have known were not legal for the payee or the recipient of such
services to receive, (c) received any payment or any services which were not
legal for the payer or the provider of such services to make or provide, (d) had
any material transactions or payments which are not recorded in its accounting
books and records, or (e) had any off-book bank or cash accounts or “slush
funds.”


4.27           Information Supplied.  None of the information furnished or to be
furnished by or on behalf of OELC for inclusion or incorporation by reference in
the Form 8-K to be filed with the SEC by the Company in connection with the
issuance of the Share Exchange Securities pursuant to the Share Exchange, will,
as of the time furnished, contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading.


4.28           Antitakeover Statutes.  OELC has taken all action necessary to
exempt the Share Exchange, this Agreement, the Voting Agreement, and the
Transactions from Section 203 of the DGCL.  Neither such Section nor any other
anti-takeover or similar Law applies or purports to apply to the
Transactions.  No other “control share acquisition,” “fair price,” “moratorium”
or other anti-takeover Laws apply to this Agreement or any of the Transactions.


4.29           Compliance with Securities Laws.  Except to the extent as would
not have a Material Adverse Effect, individually or in the aggregate, on OELC or
any of its Subsidiaries, the offering and issuance by OELC and any of its
Subsidiaries of all securities to date were made and completed in substantial
compliance with all applicable state, federal and, if applicable, foreign
securities Laws.


4.30           Change in Control.  Except as may be set forth in Section 4.33 of
the OELC Disclosure Schedule, OELC is not a party to any Contract that contains
a “change in control,” “potential change in control” or similar provision.


4.31           Powers of Attorney.  To the Knowledge of OELC, there are no
material outstanding powers of attorney executed on behalf of OELC or any of its
Subsidiaries.


4.32           Material Disclosures.  No statement, representation or warranty
made by OELC in this Agreement, or in any certificate, statement, list, schedule
or other document furnished or to be furnished to the Company hereunder,
contains, or when so furnished will contain, any untrue statement of a material
fact, or fails to state, or when so furnished will fail to state, a material
fact necessary in order to make the statements contained herein or therein, in
light of the circumstances in which they are or will be made, not misleading.


 
24

--------------------------------------------------------------------------------

 
 
ARTICLE V


REPRESENTATIONS AND WARRANTIES COMPANY


Except as set forth in the Disclosure Schedule delivered by the Company prior to
the execution and delivery of this Agreement (the “Company Disclosure
Schedule”), which shall identify exceptions by specific section references,
Company hereby represents and warrants to the OELC that:


5.1   Due Organization and Qualification; Due Authorization.
 
(a)   The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware, with full corporate power
and authority to own, lease and operate its business and properties and to carry
on its business in the places and in the manner as presently conducted or
proposed to be conducted.  The Company is in good standing as a foreign
corporation in each jurisdiction in which the properties owned, leased or
operated, or the business conducted, by it requires such qualification except
for any such failure, which when taken together with all other failures, is not
likely to have a material adverse effect on the business of the Company.
 
                       (b)   The Company does not own, directly or indirectly,
any capital stock, equity or interest in any corporation, firm, partnership,
joint venture or other entity.
 
(c)   The Company has all requisite corporate power and authority to execute and
deliver this Agreement, and to consummate the transactions contemplated hereby
and thereby.  The Company has taken all corporate action necessary for the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, and this Agreement constitutes the valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as may be affected by bankruptcy, insolvency, moratoria
or other similar laws affecting the enforcement of creditors’ rights generally
and subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefore may
be brought, equitable remedies is subject to the discretion of the court before
which any proceeding therefore may be brought.
 
5.2   No Conflicts or Defaults.  The execution and delivery of this Agreement by
the Company and the consummation of the transactions contemplated hereby do not
and shall not (a) contravene the Certificate of Incorporation or By-laws of the
Company or (b) with or without the giving of notice or the passage of time
(i) violate, conflict with, or result in a breach of, or a default or loss of
rights under, any material covenant, agreement, mortgage, indenture, lease,
instrument, permit or license to which the Company is a party or by which the
Company is bound, or any judgment, order or decree, or any law, rule or
regulation to which the Company is subject, (ii) result in the creation of, or
give any party the right to create, any lien, charge, encumbrance or any other
right or adverse interest (the “ Liens ”) upon any of the assets of the Company,
(iii) terminate or give any party the right to terminate, amend, abandon or
refuse to perform, any material agreement, arrangement or commitment to which
the Company is a party or by which the Company’s assets are bound, or
(iv) accelerate or modify, or give any party the right to accelerate or modify,
the time within which, or the terms under which, the Company is to perform any
duties or obligations or receive any rights or benefits under any material
agreement, arrangement or commitment to which it is a party.
 
5.3   Capitalization.  The authorized capital stock of the Company immediately
prior to giving effect to the transactions contemplated hereby consists of
100,000,000 shares of which 99,000,000 have been designated as Company Common
Stock, $0.01 par value (the “Common Stock”) and 1,000,000 shares have been
designated as preferred stock, $0.01 par value per share (the “Preferred
Stock”).  As of the date of this Agreement, there are 45,000,000 shares of
Company Common Stock issued and outstanding (which includes the shares of common
stock issuable under this Agreement), no shares of Preferred Stock outstanding.
All of the outstanding shares of Common Stock are, and the Company Shares when
issued in accordance with the terms hereof will be, duly authorized, validly
issued, fully paid and non-assessable, and have not been or, with respect to the
Company Shares will not be, issued in violation of any preemptive right of
stockholders.  Other than this Agreement and as set forth on Company Disclosure
Schedule 5.3 to this Agreement, there is no outstanding voting trust agreement
or other contract, agreement, arrangement, option, warrant, call, commitment or
other right of any character obligating or entitling the Company to issue, sell,
redeem or repurchase any of its securities, and there is no outstanding security
of any kind convertible into or exchangeable for Company Common Stock. The
Company has not granted registration rights to any person.
 
 
25

--------------------------------------------------------------------------------

 
   
5.4   Financial Statements.  The Company has provided the OELC Parties copies of
the (i) balance sheet of the Company as of June 30, 2012, and the related
statements of operations, changes in stockholders’ equity (deficit) and cash
flows for the year ended June 30, 2012 and the period from inception to June 30,
2012, including the notes thereto, as audited by Malone Bailey, LLP, independent
registered public accounting firm and (ii) balance sheet of the Company as of
December 31, 2012 and the related statements of operations, and cash flows for
the six (6)-month period then ended (the “Financial Statements”).  The Financial
Statements, together with the notes thereto, have been prepared in accordance
with United States generally accepted accounting principles applied on a basis
consistent throughout all periods presented.  The Financial Statements present
fairly the financial position of the Company as of the dates and for the periods
indicated.  The books of account and other financial records of the Company have
been maintained in accordance with good business practices.
 
5.5   No Liabilities.  As of the Closing, the Company shall have no
liabilities.  Except for the foregoing or as set forth on the Financial
Statements, the Company does not have any liabilities or obligations, whether
secured or unsecured, accrued, determined, absolute or contingent, asserted or
unasserted or otherwise.
 
5.6   Taxes.  The Company has filed all United States federal, state, county and
local returns and reports which were required to be filed on or prior to the
date hereof in respect of all income, withholding, franchise, payroll, excise,
property, sales, use, value-added or other taxes or levies, imposts, duties,
license and registration fees, charges, assessments or withholdings of any
nature whatsoever (together, the “ Taxes ”), and has paid all Taxes (and any
related penalties, fines and interest) which have become due pursuant to such
returns or reports or pursuant to any assessment which has become payable, or,
to the extent its liability for any Taxes (and any related penalties, fines and
interest) has not been fully discharged, the same have been properly reflected
as a liability on the books and records of the Company and adequate reserves
therefore have been established.
 
5.7   Indebtedness; Contracts; No Defaults.  Other than as set forth in Company
Disclosure Schedule 5.7 or as described in the Financial Statements, the Company
has no material instruments, agreements, indentures, mortgages, guarantees,
notes, commitments, accommodations, letters of credit or other arrangements or
understandings, whether written or oral, to which the Company is a party.
 
5.8    Real Property.  The Company does not own or lease any real property.
 
 
26

--------------------------------------------------------------------------------

 
 
5.9   Compliance with Law.  The Company is in compliance with all applicable
federal, state, local and foreign laws and regulations relating to the
protection of the environment and human health.  There are no claims, notices,
actions, suits, hearings, investigations, inquiries or proceedings pending or,
to the knowledge of the Company, threatened against the Company that are based
on or related to any environmental matters or the failure to have any required
environmental permits, and there are no past or present conditions that the
Company has reason to believe are likely to give rise to any material liability
or other obligations of the Company under any environmental laws.
  
5.10   Permits and Licenses.  The Company has all certificates of occupancy,
rights, permits, certificates, licenses, franchises, approvals and other
authorizations as are reasonably necessary to conduct its business and to own,
lease, use, operate and occupy its assets, at the places and in the manner now
conducted and operated, except those the absence of which would not materially
adversely affect its respective business.
 
5.11   Litigation.  There is no claim, dispute, action, suit, proceeding or
investigation pending or, to the knowledge of the Company, threatened, against
or affecting the business of the Company, or challenging the validity or
propriety of the transactions contemplated by this Agreement, at law or in
equity or admiralty or before any federal, state, local, foreign or other
governmental authority, board, agency, commission or instrumentality, nor to the
knowledge of the Company, has any such claim, dispute, action, suit, proceeding
or investigation been pending or threatened, during the twelve (12) month period
preceding the date hereof.  There is no outstanding judgment, order, writ,
ruling, injunction, stipulation or decree of any court, arbitrator or federal,
state, local, foreign or other governmental authority, board, agency, commission
or instrumentality, against or materially affecting the business of the
Company.  The Company has not received any written or verbal inquiry from any
federal, state, local, foreign or other governmental authority, board, agency,
commission or instrumentality concerning the possible violation of any law, rule
or regulation or any matter disclosed in respect of its business.
 
5.12   Insurance.  The Company does not currently maintain any form of
insurance.
 
5.13   Patents, Trademarks and Intellectual Property Rights.  The Company does
not own or possess any patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information, Internet web site(s) or
proprietary rights of any nature.
 
5.14   Securities Law Compliance.  The Company has complied with all of the
applicable requirements of the Securities Exchange Act of 1934, as amended (the
“ Exchange Act ”) and the Securities Act of 1933, as amended (the “ Securities
Act ”), and has complied with all applicable blue sky laws.


5.15           Related Party Transactions.  There are no outstanding Contracts
of any kind, written or oral, entered into by Company or any of its Subsidiaries
with, or for the benefit of, any officer, director or stockholder of  the
Company or, to the Knowledge of the Company, any Affiliate of any of them,
except in each case, for (a)  reimbursements of ordinary and necessary expenses
incurred in connection with their services, (b) the occupancy of certain of
Company’s facilities which do not provide for the payment of significant amounts
of rent, and (c) as may have otherwise been disclosed in the Company SEC
Reports.
 
5.16           No Illegal Payments.  None of the Company, any of its
Subsidiaries or, to the Knowledge of  the Company, any Affiliate, officer, agent
or employee thereof, directly or indirectly, has, since inception, on behalf of
or with respect to the Company or any of its Subsidiaries, (a) made any unlawful
domestic or foreign political contributions, (b) made any payment or provided
services which were not legal to make or provide or which the Company, any of
its Subsidiaries or any Affiliate thereof or any such officer, employee or other
Person should reasonably have known were not legal for the payee or the
recipient of such services to receive, (c) received any payment or any services
which were not legal for the payer or the provider of such services to make or
provide, (d) had any material transactions or payments which are not recorded in
its accounting books and records, or (e) had any off-book bank or cash accounts
or “slush funds.”
 
 
27

--------------------------------------------------------------------------------

 


5.17           Antitakeover Statutes.  The Company has taken all action believed
to be necessary to exempt the Exchange Agreement, and the Transactions from
Section 203 of the DGCL.  Neither such Section nor any other anti-takeover or
similar Law applies or purports to apply to the Transactions.  No other “control
share acquisition,” “fair price,” “moratorium” or other anti-takeover Laws apply
to this Agreement or any of the Transactions.


5.18           Brokers or Finders.  No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the Transactions based upon arrangements made by or on behalf of the
Company.


ARTICLE VI


COVENANTS RELATING TO CONDUCT OF BUSINESS PENDING THE SHARE EXCHANGE


6.1           Conduct of Business by OELC Pending the Share Exchange.  OELC
covenants and agrees that, between the date of this Agreement and the Closing
Date, except as set forth in Section 6.1 of the OELC Disclosure Schedule or as
contemplated by any other provision of this Agreement, and unless the Company
shall otherwise agree in writing (which agreement shall not be unreasonably
withheld), (1) the business of OELC and any of its Subsidiaries shall be
conducted only in, and OELC and any such Subsidiaries shall not take any action
except in, the Ordinary Course of Business, (2) OELC shall use all reasonable
efforts to preserve substantially intact its business organization, to keep
available the services of the current officers, employees and consultants of
OELC and any of its Subsidiaries and to preserve the current relationships of
OELC and such Subsidiaries with customers, suppliers and other persons with
which OELC and any of its Subsidiaries has significant business relations, (3)
comply with all applicable Laws, (4) prepare and timely file all foreign,
Federal, state and local Tax Returns as required by applicable Law, and make
timely payment of all applicable Taxes when due, (5) use reasonable efforts to
obtain, prior to the Closing Date, all Required OELC Consents, (6) take all
actions to be in substantial compliance with all OELC Permits, (7) make full and
timely payment of all amounts required to be contributed under the terms of each
Plan and applicable Law or required to be paid as expenses under any such Plan,
and (8) OELC will not, and will not permit any Subsidiary to:


(a)           amend or otherwise change its Articles of Incorporation or Bylaws;


(b)           issue, sell, pledge, dispose of, grant, encumber, or authorize the
issuance, sale, pledge, disposition, grant or encumbrance of any Member
Interests of OELC.
 
 
28

--------------------------------------------------------------------------------

 
 
 (c)            (i) increase the compensation payable or to become payable to
any director, officer or other employee, or grant any bonus, to, or grant any
severance or termination pay to, or enter into any employment or severance
agreement with any director, officer or other employee of OELC or any Subsidiary
or enter into or amend any collective bargaining agreement, or (ii) establish,
adopt, enter into or amend any bonus, profit sharing, thrift, compensation,
stock option, restricted stock, pension, retirement, deferred compensation or
other plan, trust or fund for the benefit of any director, officer or class of
employees;
(d)           settle or compromise any pending or threatened litigation which is
material or which relates to the Transactions;


(e)           grant or convey to any Person any rights, including, but not
limited to, by way of sale, license or sub-license, in any of the OELC
Intellectual Property;


(f)           make any Tax election, change its method of Tax accounting or
settle any claim relating to Taxes;


(j)           make any change in any of OELC’s or any of its Subsidiaries
accounting methods or in the manner of keeping each of their respective books
and records or any change in any of their respective current practices with
respect to inventory, sales, receivables, payables or accrued expenses;


(g)           file or cause to be filed any registration statements under the
Securities Act or Exchange Act relating to any of its capital stock or other
securities;


(h)           take any action or omit to do any act within its reasonable
control which action or omission is reasonably likely to result in any of the
conditions to the Share Exchange not being satisfied, except as may be required
by applicable Law;


(i)           take or omit to take any action that would result in its
representations and warranties hereunder being rendered untrue in any material
respect; or


(j)           agree to do any of the foregoing.


6.2           Conduct of Business by the Company Pending the Share
Exchange.  The Company covenants and agrees that, between the date of this
Agreement and the Closing Date, except as may be set forth in Section 6.2 of the
Company Disclosure Schedule, as contemplated by any other provision of this
Agreement, or as may not have a Material Adverse Effect on the Company, and
unless OELC shall otherwise agree in writing (which agreement shall not be
unreasonably withheld), (i) the businesses of the Company shall be conducted
only in the Ordinary Course of Business consistent with past practice, (ii)
Company shall timely file all Company SEC Reports as may be required under the
Exchange Act (including any extensions afforded by way of compliance with Rule
12b-25 thereunder if applicable), (iii) Company shall comply with all applicable
Laws, (iv) Company shall prepare and timely file all foreign, Federal, state and
local Tax Returns as required by applicable Law, and make timely payment of all
applicable Taxes when due, (v) Company shall not amend any of the terms or
provisions of the Company Common Stock except as necessary to effect the
Transactions contemplated hereunder, (vi) Company shall not take any action or
omit to do any act within its reasonable control which action or omission is
reasonably likely to result in any of the conditions to the Share Exchange not
being satisfied, except as may be required by applicable Law, and (vii) Company
shall not take or omit to take any action that would result in its
representations and warranties hereunder being rendered untrue in any material
respect.


 
29

--------------------------------------------------------------------------------

 
 
ARTICLE VII


ADDITIONAL AGREEMENTS


7.1           Certain Corporate and Securities Compliance.
 
(a)           OELC hereby agrees that, as soon as practicable after the
execution of this Agreement, it shall take whatever action may be reasonably
necessary to  have its financial statements audited by an independent auditing
firm duly registered with the PCAOB, and immediately make available such audited
financial statements to the Company.


(b)           As soon as practicable after the execution of this Agreement, the
Company, with the fullest of cooperation and assistance of OELC applying its
best efforts, shall prepare an initial draft of the Form 8-K, and 14C
Information Statement.


7.2           Regulatory Approvals.


(a)           Each of the Company and OELC shall promptly apply for, and take
all reasonably necessary actions to obtain or make, as applicable, all
Authorizations, Orders, declarations and filings with, and notices to, any
Governmental Authority required to be obtained or made by it for the
consummation of the Transactions.  Each Party shall cooperate with and promptly
furnish information to the other Parties necessary in connection with any
requirements imposed upon such other Parties in connection with the consummation
of the Share Exchange.


(b)           Each of the Company and OELC shall give the other reasonable prior
notice of any communication with, and any proposed understanding or agreement
with, any Governmental Authority regarding any Authorizations, Orders,
declarations and filings with, and notices to, any Governmental Authority, and
permit the other to review and discuss in advance, and consider in good faith
the views of the other in connection with, any proposed communication,
understanding or agreement with any Governmental Authority with respect to the
Share Exchange and the Transactions.  Notwithstanding the foregoing, neither the
Company nor OELC shall be required to nor any of their respective Affiliates
shall have any obligation to contest, administratively or in court, any ruling,
order or other action of any Governmental Authority or any other Person
respecting the Transactions.


7.3           Public Announcements.  If there is an initial press release
relating to this Agreement, it shall be a joint press release the text of which
shall have been agreed to in writing in advance by each of OELC and the Company.
Thereafter, each of OELC and the Company shall not issue any press release or
otherwise make any public statements with respect to this Agreement or any of
the Transactions without the prior written consent of the other Party; provided,
however, that a Party may, without such consent (but after prior consultation to
the extent practicable under the circumstances), issue such press releases and
make such public statements and/or disclosures that it reasonably determines are
required under applicable Law, including without limitation the Exchange Act, or
the rules of the OTCBB.  Notwithstanding the foregoing, a Party may make public
statements in response to questions from the press, analysts and investors and
make internal announcements to employees, so long as such statements and
announcements are accurate and not misleading, consistent with previous press
releases or public statements made jointly by the Company and OELC.
 
 
30

--------------------------------------------------------------------------------

 
 
7.4           Affiliates.  Not less than five (5) days prior to the date upon
which this Agreement is submitted for adoption by OELC Stockholders, OELC shall
deliver to the Company a letter identifying all Persons who, in the judgment of
OELC, may be deemed at the time this Agreement is submitted for adoption by OELC
Stockholders, “affiliates” of OELC for purposes of Rule 145 under the Securities
Act, and such list shall be updated as necessary from time to time to reflect
changes from the date thereof.


7.5           Consents.  OELC shall, and shall cause each of its Subsidiaries
to, use its reasonable best efforts to obtain all Required OELC Consents.


7.6           Notification of Certain Matters.   Each of the Company OELC shall
give prompt notice to the other Party of any fact, event or circumstance known
to it (a) that individually or taken together with all other facts, events and
circumstances known to it, has had or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on the Company or
OELC or a Material Adverse Effect on OELC and its Subsidiaries or the Company
and its Subsidiaries, in each case taken as a whole, (b) that would cause or
constitute a breach of any of its representations, warranties, covenants or
agreements contained herein, (c) that would cause the failure of any condition
precedent to its obligations, (d) regarding any consent of a third party that is
or may be required in connection with the Share Exchange, (e) relating to any
notice or other communication from any Governmental Authority in connection with
the Share Exchange, or (f) in respect of any Proceedings commenced relating to
it or any of its Subsidiaries that, if pending on the date of this Agreement,
would have been required to have been disclosed pursuant to Section 4.20 or
Section 5.9, as applicable; provided, however, that (i) the delivery of any
notice pursuant to this Section 7.8 shall not prevent or cure any
misrepresentations, breach of warranty or breach of covenant, and (ii)
disclosure by OELC or the Company pursuant to this Section 7.8 shall not be
deemed to amend or supplement either the OELC Disclosure Schedule or the Company
Disclosure Schedule, or constitute an exception to any representation or
warranty under this Agreement.


7.7           Conveyance Taxes.  Each of the Company and OELC shall cooperate in
the preparation, execution and filing of all returns, questionnaires,
applications or other documents regarding any Taxes which become payable in
connection with the Transactions that are required or permitted to be filed on
or before the Closing Date.


7.8           Post-Closing Current Report Filing on Form 8-K.  Within four (4)
Business Days of the Closing Date, Company (following the change of control
contemplated by the Share Exchange) shall file with the SEC a current report on
Form 8-K regarding consummation of the Share Exchange pursuant to Items 5.01,
5.02, and/or 5.06 of such form (or such other Items as may otherwise be
appropriate).


7.9           Further Assurances.  Upon the terms and subject to the conditions
hereof, each of the Parties hereto shall execute such documents and other
instruments and take such further actions as may be reasonably required from
time to time to carry out the provisions hereof and consummate the Merger and
the other Transactions.
 
ARTICLE VIII


CONDITIONS TO THE SHARE EXCHANGE


8.1   Conditions Precedent to Closing.  The obligations of the Parties under
this Agreement shall be and are subject to fulfillment, prior to or at the
Closing, of each of the following conditions:

 
31

--------------------------------------------------------------------------------

 
 
(a)   Each of the representations and warranties of the Parties contained herein
shall be true and correct at the time of the Closing Date as if such
representations and warranties were made at such time except for changes
permitted or contemplated by this Agreement;
 
(b)  The Parties shall have performed or complied with all agreements, terms and
conditions required by this Agreement to be performed or complied with by them
prior to or at the time of the Closing;
 
(c)   The Board of Directors of the Company shall unanimously approve and
deliver to Davisson & Associates, PA (the "Escrow Agent") in escrow, resolutions
with respect to: (i) approving the Share Exchange and the other actions set
forth herein; (ii) increasing or directing the size of the Company’s Board of
Directors (the “Board”) to be a number of members as determined by OELC; (iii)
electing individuals selected by OELC to the Board, (iv) the current members of
the Board tendering their resignations as officers and directors of ALAS  to be
effective as of the later of the Closing Date or within 10 days of filing Form
14-F; (iv) an amendment to the Company’s Certificate of Incorporation  changing
its name to “Excellux, Inc.”;


(d)   The Company shall prepare and deliver to OELC for review, a Form 8-K
filing as required to be filed with the Securities and Exchange Commission in
connection with the execution of this Agreement;


(e)   The Company shall take such actions as are required such that at Closing
there shall be a total of 45,000,000 shares of Common Stock issued after giving
effect to the acquisition of the OELCs Shareholders and their designees of
33,000,000 shares of the Common Stock as set forth on OELC Disclosure Schedule
1.1.


(f)   The Company shall prepare and deliver to OELC for review, a Schedule 14-F
filing to be filed with the Commission on the Closing date;


(g)   The Company shall deliver letters of resignation of its current officers
and directors to be effective ten (10) days following the filing of the Schedule
14-F;


(h)   The Company shall have delivered deliver to the Escrow Agent a total of
33,000,000 shares of Common Stock of the Company for delivery to the OELCs
shareholders and their designees;


(i)   The Company shall use its reasonable best efforts to prepare and complete
the documents necessary to be filed with local, state and federal authorities to
consummate the transactions contemplated hereby, including a Schedule 14C
Information Statement or 14A Proxy Statement as to the amendment to the Articles
of Amendment to Certificate of Incorporation (the “Articles of Amendment”) as
required to effectuate the terms and conditions of this Agreement and clear
comments with the SEC as to same as may be required; and
 
8.2   Conditions to Obligations of the Shareholders.  The obligations of the
Shareholders shall be subject to fulfillment, prior to or at the Closing, of
each of the following conditions:
 
(a)   The Company shall have received all of the regulatory, stockholder and
other third party consents, permits, approvals and authorizations necessary to
consummate the transactions contemplated by this Agreement;
 
(b)   The Company shall have complied with Rule 14f-1 of the Exchange Act, if
required; and
 
 
32

--------------------------------------------------------------------------------

 
 
(c)   To the extent that the liabilities of the Company exceed $1,000 as of the
Closing, the Company shall have satisfied and paid such excess liabilities in
full.
 
(d)   The representations of the Company contained in this Agreement were
accurate as of the date of this Agreement and are accurate as of the Closing
Date in all respects (in the case of any representation containing any
materiality qualification) or in all material respects (in the case of any
representation without any materiality qualification), except for
representations and warranties made as of a specific date, which shall be
accurate as of such date. The Company shall in all material respects have
performed each obligation and agreement and complied with each covenant to be
performed and complied with by them hereunder at or prior to the Closing Date.


8.3   Conditions to Obligations of the Company.  The obligations of the Company
shall be subject to fulfillment, prior to or at the Closing, of each of the
following conditions:


(a)   OELC shall have received all of the regulatory, Member and other third
party consents, permits, approvals and authorizations necessary to consummate
the transactions contemplated by this Agreement;


(b)   The OELC Members shall have delivered to the Company’s Escrow Agent,
certificates representing the Exchangeable Membership Interests and any other
duly executed instruments of transfer as shall be required to transfer the OELC
Membership Interests to the Company;


(c) OELC shall have delivered PCAOB financial audits for inclusion it the
Company’s Form 8-K to be filed following Closing; and
 
(d)   The representations of OELC and the OELC Members contained in this
Agreement were accurate as of the date of this Agreement and are accurate as of
the Closing Date, in all respects (in the case of any representation containing
any materiality qualification) or in all material respects (in the case of any
representation without any materiality qualification), except for
representations and warranties made as of a specific date, which shall be
accurate as of such date. OELC and the OELC Members, respectively, shall in all
material respects have performed each obligation and agreement and complied with
each covenant to be performed and complied with by them hereunder at or prior to
the Closing Date.
 
ARTICLE IX


TERMINATION, AMENDMENT AND WAIVER


9.1           Termination.  This Agreement may be terminated and the Share
Exchange and the other Transactions may be abandoned at any time prior to the
Effective Time, notwithstanding any requisite approval of this Agreement and the
Transactions, as follows:


(a)           by mutual written consent duly authorized by the boards of
directors of each of OELC and the Company;


(b)           by the Company:


(i)           to the extent that the Effective Time shall not have occurred on
or before January 31, 2014; provided, however, that the right to terminate this
Agreement under this Section 9.1(b) shall not be available to the Company if
Company’s failure to fulfill any obligation under this Agreement has been the
cause of, or resulted in, the failure of the Closing Date to occur on or before
such date;
 
 
33

--------------------------------------------------------------------------------

 
 
(ii)           if the Company reasonably concludes that material information
regarding OELC and/or its Subsidiaries that it determines to include in the 8-K
has been unreasonably withheld by the OELC and/or its Subsidiaries;


(iii)           if OELC unreasonably withholds its approval as to the accuracy
and completeness of the Form 8-K;


(iv)           if the OELC’s independent auditors resign at any time after
having been engaged citing a disagreement with management of OELC or any of its
officers and/or directors as the reason therefor;


(v)           upon a material breach of any representation, warranty, covenant
or agreement on the part of OELC set forth in this Agreement, or if any
representation or warranty of OELC shall have become materially untrue, in
either case such that the conditions set forth in Section 8.3 would not be
satisfied (a “Terminating OELC Breach”); provided, however, that (A) if such
Terminating OELC Breach is curable by OELC through the exercise of its best
efforts and for so long as OELC continues to exercise such best efforts, and (B)
if such Terminating OELC Breach is the direct or indirect result of obligations
arising under or are otherwise reasonably contemplated by any other provision of
this Agreement, Company may not terminate this Agreement under this Section
9.1(b)(v); or
 
(c)           by OELC:


(i)           if the Company Members shall have failed to duly approve this
Agreement within a reasonable period following good faith compliance by the
Company  Stockholder with all of their obligations under this Agreement;


(ii)           upon a material breach of any representation, warranty, covenant
or agreement on the part of the Company set forth in this Agreement, or if any
representation or warranty of Company shall have become materially untrue, in
either case such that the conditions set forth in Section 8.1 would not be
satisfied (“Terminating Company Breach”); provided, however, that, if such
Terminating Company Breach is curable by Company through best efforts and for so
long as Company continues to exercise such best efforts, and (B) if such
Terminating Company Breach is the direct or indirect result of obligations
arising under or are otherwise reasonably contemplated by any other provision of
this Agreement, OELC may not terminate this Agreement under this Section
9.1(c)(ii).
 
9.2           Amendment.  This Agreement may be amended by the Company and OELC
by action taken by or on behalf of their respective boards of directors at any
time prior to the Closing Date;  provided, however, that, (i) any such amendment
is in writing signed by each of the Parties,  and (ii) after approval of the
matters presented in connection with the Share Exchange Agreement by the OELC
Members, no amendment shall be made which by Law requires further approval by
the OELC Members without such further approval, including without limitation any
amendment which would reduce the amount or change the type of consideration into
which each Member Interest of OELC shall be exchanged upon consummation of the
Share Exchange.
 
 
34

--------------------------------------------------------------------------------

 
 
9.3           Waiver.  At any time prior to the Closing Date, any Party hereto
may (a) extend the time for the performance of any obligation or other act of
any other Party hereto, (b) waive any inaccuracy in the representations and
warranties contained herein or in any document delivered pursuant hereto, and
(c) waive compliance with any agreement or condition contained herein.  Any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed by the Party or Parties to be bound thereby.  No failure or delay by any
Party in exercising any right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  To the maximum extent permitted by Law, (i) no waiver that may be
given by a Party shall be applicable except in the specific instance for which
it was given, and (ii) no notice to or demand on one Party shall be deemed to be
a waiver of any obligation of such Party or the right of the Party giving such
notice or demand to take further action without notice or demand.


ARTICLE X


GENERAL PROVISIONS


10.1           Notices.  Any notice, request, demand, waiver, consent, approval
or other communication which is required or permitted hereunder shall be in
writing and shall be deemed given: (a) on the date established by the sender as
having been delivered personally; (b) on the date delivered by FedEx, UPS, USPS,
or DHL as established by the sender by evidence obtained from such courier;
(c) on the date sent by facsimile, with confirmation of transmission, if sent
during normal business hours of the recipient, if not, then on the next Business
Day; or (d) on the fifth (5th) day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid.  Such
communications, to be valid, must be addressed as follows:


Attention:
 
If to OELC LLC
Hal Hansen
4855 Ward Road, Suite 300
Wheat Ridge, CO 80033


If to the Company:


  Alas Aviation Corp.
Frank Dreschler
28562 Oso Parkway, Unit D
Rancho Santa Margarita, CA 92688


 
35

--------------------------------------------------------------------------------

 
 
With a copy to:


Davisson & Associates, PA
Peder K. Davisson
4124 Quebec Avenue North, Suite 306
Minneapolis, MN  55427


or to such other address or to the attention of such Person or Persons as the
recipient party has specified by prior written notice to the sending party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain). If more than one method for sending notice
as set forth above is used, the earliest notice date established as set forth
above shall control.


10.2           Certain Definitions.  For purposes of this Agreement, the
following terms, in their capitalized forms, shall have the correspondingly
ascribed meanings:


“Affiliate” means, with respect to any specified Person, any other Person who,
directly or indirectly, through one or more intermediaries, Controls, is
Controlled By, or is Under Common Control With, such specified Person.


“Applicable Rate” means the corporate base rate of interest publicly announced
from time to time by Citibank N.A. plus 2% per annum.


“Authorization” means any authorization, approval, consent, certificate,
license, permit or franchise of or from any Governmental Authority or pursuant
to any Law.


“Beneficial Owner” with respect to any shares means a Person who shall be deemed
to be the beneficial owner of such shares (i) which such Person or any of its
Affiliates or associates (as such term is defined in Rule 12b-2 promulgated
under the Exchange Act) beneficially owns, directly or indirectly, (ii) which
such Person or any of its Affiliates or associates has, directly or indirectly,
(A) the right to acquire (whether such right is exercisable immediately or
subject only to the passage of time), pursuant to any agreement, arrangement or
understanding or upon the exercise of consideration rights, exchange rights,
warrants or options, or otherwise, or (B) the right to vote pursuant to any
agreement, arrangement or understanding, (iii) which are beneficially owned,
directly or indirectly, by any other Persons with whom such Person or any of its
Affiliates or associates or any Person with whom such Person or any of its
Affiliates or associates has any agreement, arrangement or understanding for the
purpose of acquiring, holding, voting or disposing of any such shares, or (iv)
pursuant to Section 13(d) of the Exchange Act and any rules or regulations
promulgated thereunder.


“Benefit Plan” means any “employee benefit plan” as defined in 3(3) of ERISA,
including any (a) nonqualified deferred compensation or retirement plan or
arrangement which is an Employee Pension Benefit Plan (as defined in ERISA
Section 3(2)), (b) qualified defined contribution retirement plan or arrangement
which is an Employee Pension Benefit Plan, (c) qualified defined benefit
retirement plan or arrangement which is an Employee Pension Benefit Plan
(including any Multiemployer Plan (as defined in ERISA Section 3(37)),
(d) Employee Welfare Benefit Plan (as defined in ERISA Section 3(1)) or material
fringe benefit plan or program, or (e) stock purchase, stock option, severance
pay, employment, change-in-control, vacation pay, company awards, salary
continuation, sick leave, excess benefit, bonus or other incentive compensation,
life insurance, or other employee benefit plan, contract, program, policy or
other arrangement, whether or not subject to ERISA.


 
36

--------------------------------------------------------------------------------

 
 
“Business Day” means any day on which the principal offices of the SEC in
Washington, D.C. are open to accept filings, or, in the case of determining a
date when any payment is due, any day other than Saturday, Sunday or other day
on which banks located in New York City are required or authorized by Law to
close.


“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. Section 9601 et seq.


“Contaminant” means, in relation to any Software, any virus or other
intentionally created, undocumented contaminant.


“Contract” means any agreement, contract, license, lease, commitment,
arrangement or understanding, written or oral, including any sales order and
purchase order.


“Control” (including the terms “Controlled By” and “Under Common Control  With”)
means the possession, directly or indirectly or as trustee or executor, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, as trustee or
executor, by Contract or credit arrangement or otherwise.


“Copyrights” means registered and unregistered copyrights in both published and
unpublished works.


“Damages” means all Proceedings, demands, claims, assessments, losses, damages,
costs, expenses, Liabilities, obligations, injunctions, judgments, Orders,
decrees, rulings, awards, fines, sanctions, penalties, charges, Taxes and
amounts paid in settlement, including, without limitation, (i) interest on cash
disbursements in respect of any of the foregoing at the Applicable Rate,
compounded quarterly, from the date each such cash disbursement is made until
the Person incurring the same shall have been indemnified in respect thereof,
and (ii) reasonable costs, fees and expenses of attorneys, accountants and other
agents of the relevant Person.


“Disabling Codes” means, with respect to any Software, any disabling codes or
related instructions.


“Environment” means all air, surface water, groundwater, land, including land
surface or subsurface, including all fish, wildlife, biota and all other natural
resources.


“Environmental Action” means any Proceeding brought or threatened under any
Environmental Law or otherwise asserting the incurrence of Environmental
Liabilities.


“Environmental Clean-Up Site” means any location which is listed on the National
Priorities List, the Comprehensive Environmental Response, Compensation and
Liability Information System, or on any similar state or foreign list of sites
requiring investigation or cleanup, or which is the subject of any pending or
threatened Proceeding related to or arising from any alleged violation of any
Environmental Law, or at which there has been a threatened or actual Release of
a Hazardous Substance.
 
 
37

--------------------------------------------------------------------------------

 


“Environmental Laws” means any and all applicable Laws and Authorizations
issued, promulgated or entered into by any Governmental Authority relating to
the Environment, worker health and safety, preservation or reclamation of
natural resources, or to the management, handling, use, generation, treatment,
storage, transportation, disposal, manufacture, distribution, formulation,
packaging, labeling, Release or threatened Release of or exposure to Hazardous
Substances, whether now existing or subsequently amended or enacted, including
but not limited to: CERCLA; the Federal Water Pollution Control Act, 33 U.S.C.
Section 1251 et seq.; the Clean Air Act, 42 U.S.C. Section 7401 et seq.; the
Toxic Substances Control Act, 15 U.S.C. Section 2601 et seq.; the Occupational
Safety and Health Act, 29 U.S.C. Section 651 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Safe
Drinking Water Act, 42 U.S.C. Section 300(f) et seq.; the Hazardous Materials
Transportation Act, 49 U.S.C. Section 1801 et seq.; the Federal Insecticide,
Fungicide and Rodenticide Act 7 U.S.C. Section 136 et seq.; RCRA; the Toxic
Substances Control Act, 15 U.S.C. Section 2601 et seq.; the Oil Pollution Act of
1990, 33 U.S.C. Section 2701 et seq.; and any similar or implementing state or
local Law, and any non-U.S. Laws and regulations of similar import, and all
amendments or regulations promulgated thereunder; and any common law doctrine,
including but not limited to, negligence, nuisance, trespass, personal injury,
or property damage related to or arising out of the presence, Release, or
exposure to Hazardous Substances.


“Environmental Liabilities” means, with respect to any party, Liabilities
arising out of (A) the ownership or operation of the business of such party or
any of its Subsidiaries, or (B) the ownership, operation or condition of the
Real Property or any other real property currently or formerly owned, operated
or leased by such party or any of its Subsidiaries, in each case to the extent
based upon or arising out of (i) Environmental Law, (ii) a failure to obtain,
maintain or comply with any Environmental Permit, (iii) a Release of any
Hazardous Substance, or (iv) the use, generation, storage, transportation,
treatment, sale or other off-site disposal of Hazardous Substances.


“Environmental Permit” means any Authorization under Environmental Law, and
includes any and all Orders issued or entered into by a Governmental Authority
under Environmental Law.


“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended.


“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.


“FINRA” mean the Financial Industry Regulatory Authority.




“GAAP” means U.S. Generally Accepted Accounting Principles.


“Governmental Authority” means any entity or body exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to United States federal, state, local, or municipal government, foreign,
international, multinational or other government, including any department,
commission, board, agency, bureau, subdivision, instrumentality, official or
other regulatory, administrative or judicial authority thereof, and any
non-governmental regulatory body to the extent that the rules and regulations or
orders of such body have the force of Law.
 
 
38

--------------------------------------------------------------------------------

 
 
“Hazardous Substances” means all explosive or regulated radioactive materials or
substances, hazardous or toxic materials, wastes or chemicals, petroleum and
petroleum products (including crude oil or any fraction thereof), asbestos or
asbestos containing materials, and all other materials, chemicals or substances
which are regulated by, form the basis of liability or are defined as hazardous,
extremely hazardous, toxic or words of similar import, under any Environmental
Law, including materials listed in 49 C.F.R. Section 172.101 and materials
defined as hazardous pursuant to Section 101(14) of CERCLA.


“Indebtedness” means any of the following: (a) any indebtedness for borrowed
money, (b) any obligations evidenced by bonds, debentures, notes or other
similar instruments, (c) any obligations to pay the deferred purchase price of
property or services, except trade accounts payable and other current
Liabilities arising in the Ordinary Course of Business, (d) any obligations as
lessee under capitalized leases, (e) any indebtedness created or arising under
any conditional sale or other title retention agreement with respect to acquired
property, (f) any obligations, contingent or otherwise, under acceptance credit,
letters of credit or similar facilities, and (g) any guaranty of any of the
foregoing.


“Intellectual Property” means: (i) Proprietary Information; (ii) trademarks and
service marks (whether or not registered), trade names, logos, trade dress and
other proprietary indicia and all goodwill associated therewith;
(iii) documentation, advertising copy, marketing materials, web-sites,
specifications, mask works, drawings, graphics, databases, recordings and other
works of authorship, whether or not protected by Copyright; (iv) Software; and
(v) Intellectual Property Rights, including all Patents, Copyrights, Marks,
trade secret rights, mask works, moral rights or other literary property or
authors rights, and all applications, registrations, issuances, divisions,
continuations, renewals, reissuances and extensions of the foregoing.


“Intellectual Property Rights” means all forms of legal rights and protections
that may be obtained for, or may pertain to, any Intellectual Property in any
country of the world.


“Knowledge” of a given party (or any similar phrase) means, with respect to any
fact or matter, the actual knowledge of the directors and executive officers of
such party and each of its Subsidiaries, together with such knowledge that such
directors, executive officers and other employees could be expected to discover
after due investigation concerning the existence of the fact or matter in
question.


“Law” means any statute, law (including common law), constitution, treaty,
ordinance, code, order, decree, judgment, rule, regulation and any other binding
requirement or determination of any Governmental Authority.


“Liability” or “Liabilities” means any liability, Indebtedness or obligation of
any kind, whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, whether secured or unsecured, whether joint or several, whether
due or to become due, whether vested or unvested, including any liability for
Taxes.


“Liens” means any liens, claims, charges, security interests, mortgages,
pledges, easements, conditional sale or other title retention agreements,
defects in title, covenants or other restrictions of any kind, including, any
restrictions on the use, voting, transfer or other attributes of ownership.


“Marks” means trademarks, service marks and other proprietary indicia (whether
or not registered).
 
 
39

--------------------------------------------------------------------------------

 


“Material Adverse Effect” means, with respect to any Person, any state of facts,
development, event, circumstance, condition, occurrence or effect that,
individually or taken collectively with all other preceding facts, developments,
events, circumstances, conditions, occurrences or effects (a) is materially
adverse to the condition (financial or otherwise), business, operations or
results of operations of such Person, (b) impairs the ability of such Person to
perform its obligations under this Agreement, or (c) delays the consummation of
theShare Exchange.


“Operative Agreements” means, collectively, this Agreement, the Voting Agreement
and the Affiliate Agreements.


“Order” means any award, injunction, judgment, decree, stay, order, ruling,
subpoena or verdict, or other decision entered, issued or rendered by any
Governmental Authority.


“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).


“OTCBB” means the Over-The-Counter Bulletin Board, operated by NASDAQ.


“Patents” means letters patent, patent applications, provisional patents, design
patents, PCT filings, invention disclosures and other rights to inventions or
designs.


“PCAOB” means the Public Company Accounting Oversight Board.


“PCBs” means polychlorinated biphenyls.


“Permitted Liens” means, with respect to any party, (i) Liens for current real
or personal property taxes not yet due and payable and with respect to which
such party maintains adequate reserves, (ii) workers’, carriers’ and mechanics’
or other like Liens incurred in the Ordinary Course of Business with respect to
which payment is not due and that do not impair the conduct of such party’s or
any of its Subsidiaries’ business in any material respect or the present or
proposed use of the affected property and (iii) Liens that are immaterial in
character, amount, and extent and which do not detract from the value or
interfere with the present or proposed use of the properties they affect.


“Person” means an individual, a corporation, a partnership, a limited liability
company, a trust, an unincorporated association, Governmental Authority, a
person (including, without limitation, a “person” as defined in Section 13(d)(3)
of the Exchange Act), or any political subdivision, agency or instrumentality of
a Governmental Authority, or any other entity or body.


“Proceeding” or “Proceedings” means any actions, suits, claims, hearings,
arbitrations, mediations, Proceedings (public or private) or governmental
investigations that have been brought by any governmental authority or any other
Person.


“Proprietary Information” means, collectively, inventions (whether or not
patentable), trade secrets, technical data, databases, customer lists, designs,
tools, methods, processes, technology, ideas, know-how, source code, product
road maps and other proprietary information and materials.
 
“Public Software” means any Software that contains, or is derived in any manner
(in whole or in part) from, any Software that is distributed as free Software,
open source Software or similar licensing or distribution models, including
Software licensed or distributed under any of the following licenses or
distribution models, or licenses or distribution models similar to any of the
following: (i) GNU’s General Public License or Lesser/Library GPL; (ii) Mozilla
Public License; (iii) Netscape Public License; (iv) Sun Community Source/
Industry Standard License; (v) BSD License; and (vi) Apache License.


“RCRA” means the Resource Conservation and Recovery Act of 1976, 42 U.S.C.
Section 6901 et seq.
 
 
40

--------------------------------------------------------------------------------

 




“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, or disposing of Hazardous
Substances into the Environment.


 “OELC ERISA Affiliate” means any entity which is a member of a “controlled
group of corporations” with, under “common control” with or a member of an
“affiliated services group” with, the Company or any of its Subsidiaries, as
defined in Section 414(b), (c), (m) or (o) of the Code.


“Securities Act” means the U.S. Securities Act of 1933, as amended.


“SEC” means the U.S. Securities and Exchange Commission.


“Software” means, collectively, computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code, design documents, flow-charts, user manuals and
training materials relating thereto and any translations thereof.
 
 
“Subsidiary” or “Subsidiaries” means, with respect to any party, any Person, of
which (a) such party or any subsidiary of such party is a general partner
(excluding partnerships, the general partnership interests of which held by such
party or any Subsidiary of such party do not have a majority of the voting
interest in such partnership) or (b) at least a majority of the securities or
other interests having by their terms ordinary voting power to elect a majority
of the board of directors or others performing similar functions with respect to
such Person is directly or indirectly owned or controlled by such party and/or
by any one or more of its subsidiaries.


“Systems” means, in relation to any Person, any of the hardware, software,
databases or embedded control systems thereof.


“Tax” or “Taxes” means any means any and all federal, state, local, or foreign
net or gross income, gross receipts, net proceeds, sales, use, ad valorem, value
added, franchise, bank shares, withholding, payroll, employment, excise,
property, deed, stamp, alternative or add-on minimum, environmental (including
taxes under Code §59A), profits, windfall profits, transaction, license, lease,
service, service use, occupation, severance, energy, unemployment, social
security, workers’ compensation, capital, premium, and other taxes, assessments,
customs, duties, fees, levies, or other governmental charges of any nature
whatever, whether disputed or not, together with any interest, penalties,
additions to tax, or additional amounts with respect thereto.


“Tax Returns” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
“Taxing Authority” means any Governmental Authority having jurisdiction with
respect to any Tax.


“Trading Day” means any day on which the NASDAQ Stock Market is open for
trading.


“$” means United States dollars.
 
 
41

--------------------------------------------------------------------------------

 
 
10.3           Interpretation.


(a)           The meaning assigned to each term defined herein shall be equally
applicable to both the singular and the plural forms of such term and vice
versa, and words denoting either gender shall include both genders as the
context requires.  Where a word or phrase is defined herein, each of its other
grammatical forms shall have a corresponding meaning.


(b)           The terms “hereof”, “herein” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole and not to any particular provision of this Agreement.


(c)           When a reference is made in this Agreement to an Article, Section,
paragraph, Exhibit or Schedule, such reference is to an Article, Section,
paragraph, Exhibit or Schedule to this Agreement unless otherwise specified.


(d)           The word “include”, “includes”, and “including” when used in this
Agreement shall be deemed to be followed by the words “without limitation”,
unless otherwise specified.


(e)           A reference to any Party to this Agreement or any other agreement
or document shall include such Party’s predecessors, successors and permitted
assigns.


(f)           Reference to any Law means such Law as amended, modified,
codified, replaced or reenacted, and all rules and regulations promulgated
thereunder.


(g)           The Parties have participated jointly in the negotiation and
drafting of this Agreement.  Any rule of construction or interpretation
otherwise requiring this Agreement to be construed or interpreted against any
Party by virtue of the authorship of this Agreement shall not apply to the
construction and interpretation hereof.


(h)           All accounting terms used and not defined herein shall have the
respective meanings given to them under GAAP.


10.4           Survival.  The representations and warranties and covenants and
agreements in this Agreement and in any certificate delivered pursuant hereto
shall terminate at the Effective Time, except that the covenants and agreements
set forth in Articles I, II, VII and this Article X, in each case as they relate
to any post-Closing matters, and including without limitation any provisions for
the benefit of third parties, shall survive the Effective Time.


10.5           Severability.  If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions is not affected in any manner materially adverse to any
Party.  Upon a determination that any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in a mutually acceptable manner in order that
the Transactions be consummated as originally contemplated to the fullest extent
possible.
 
 
42

--------------------------------------------------------------------------------

 


10.6           Assignment; Binding Effect; Benefit.  Neither this Agreement nor
any of the rights, interests or obligations hereunder shall be assigned by any
of the Parties hereto (whether by operation of Law or otherwise) without the
prior written consent of the other Parties. Subject to the preceding sentence,
this Agreement shall be binding upon and shall inure to the benefit of the
Parties hereto and their respective executors, heirs, personal representatives
successors and assigns.  Notwithstanding anything contained in this Agreement to
the contrary, except for the provisions of Article II, and Sections 1.1, 1.3,
7.9, which are intended to benefit and be enforceable by third parties as
specifically set forth therein, nothing in this Agreement, expressed or implied,
is intended to confer on any Person other than the Parties or their respective
successors and assigns any rights, remedies, obligations or Liabilities under or
by reason of this Agreement.


10.7           Fees and Expenses.  All fees and expenses incurred in connection
with the Share Exchange, the other Transactions, and this Agreement shall be
paid by the Party incurring such fees or expenses, whether or not the Share
Exchange is consummated; provided, however, that:


(a)           As and when requested by Company, OELC shall pay the reasonable
legal, accounting, independent auditing, and EDGARization service fees and
expenses of the Company in connection with the preparation and filing of any and
all required reports to be filed under the Exchange Act from and after the date
of this Agreement through the earlier of (i) four (4) Business Days following
the Closing Date, or (ii) the time at which this Agreement shall have been
terminated, if at all, in accordance with Article IX hereof; provided, however,
that any amounts owed as of Closing hereunder shall be paid directly to the
vendors of the Company as directed by Company no later than Closing;


(b)           Company shall be free at all times to select the professional
service firms that it utilizes in respect of 10.7 (a) and (b) above in its
exclusive discretion, and, without limiting the foregoing, it is acknowledged
that Company is utilizing the services of Davisson & Associates, PA as legal
counsel for certain aspects of the legal work involved in this process (at a
rate of $400/hr.) and may use other law firms for other aspects (at rates that
may be comparable or higher).


10.8           Incorporation of Schedules.  The Company Disclosure Schedule and
the OELC Disclosure Schedule referred to herein and signed for identification by
the Parties hereto are hereby incorporated herein and made a part hereof for all
purposes as if fully set forth herein.


10.9           Specific Performance.  The Parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that the Parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at Law or equity.
 
10.10           Governing Law.  This Agreement and the Exhibits and Schedules
hereto shall be governed by and interpreted and enforced in accordance with the
Laws of the State of Minnesota, without giving effect to any choice of Law or
conflict of Laws rules or provisions (whether of the State of Minnesota or any
other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Minnesota.


10.11           Consent to Jurisdiction; Waiver of Jury Trial.  Each Party
irrevocably submits to the exclusive jurisdiction of (a) Minneapolis, Minnesota,
and (b) the United States District Court for the District of Minnesota, for the
purposes of any Proceeding arising out of this Agreement or any of the
Transactions.  Each Party agrees to commence any such Proceeding either in the
United States District Court for the  District of Minnesota or if such
Proceeding may not be brought in such court for jurisdictional reasons, in the
District Court sitting in Hennepin County. Each Party further agrees that
service of any process, summons, notice or document by U.S. registered mail to
such Party’s respective address set forth above shall be effective service of
process for any Proceeding in Minnesota with respect to any matters to which it
has submitted to jurisdiction in this Section 10.11.  Each Party irrevocably and
unconditionally waives any objection to the laying of venue of any Proceeding
arising out of this Agreement or any of the Transactions in (i) the United
States District Court for the District of Minnesota, or (ii) the District Court
sitting in Hennepin County, and hereby further irrevocably and unconditionally
waives and agrees not to plead or claim in any such court that any such
Proceeding brought in any such court has been brought in an inconvenient
forum.  EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE ACTIONS OF SUCH PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.
 
 
43

--------------------------------------------------------------------------------

 
 
10.12           Headings.  The descriptive headings contained in this Agreement
are included for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Agreement.


10.13           Counterparts.  This Agreement may be executed and delivered
(including by facsimile transmission or PDF via e-mail) in one or more
counterparts, and by the different Parties hereto in separate counterparts, each
of which when executed and delivered shall be deemed to be an original but all
of which taken together shall constitute one and the same agreement.


10.14           Entire Agreement.  This Agreement, the Company Disclosure
Schedule, the OELC Disclosure Schedule and any documents delivered by the
Parties in connection herewith constitute the entire agreement among the Parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings among the Parties with respect thereto.  Except as otherwise
provided herein, no addition to or modification of any provision of this
Agreement shall be binding upon any Party hereto unless made in writing and
signed by all Parties hereto.
 
IN WITNESS WHEREOF, the Parties have executed this Agreement or caused this
Agreement to be executed by the respective officers thereunto duly authorized,
in each case as of the date first written above.
 

 
 
 OELC LLC


By:    /s/ Harold Hansen                                     
       Harold Hansen, Managing Member


ALAS AVIATION CORP.


By:   /s/ Frank Dreschler                                      
      Frank Dreschler, CEO
 
 


 
44

--------------------------------------------------------------------------------

 
 
 
 
 
OELCLLC
MEMBER SIGNATURE PAGE TO
 
SHARE EXCHANGE AGREEMENT
By and among
ALAS Aviation Corp.
OELC LLC
and
the Members of OELC LLC


The undersigned Members hereby execute and deliver the Share Exchange Agreement
(the “Agreement”) to which this Signature Page is attached, which, together with
all counterparts of the Agreement and Signature Pages of the other parties named
in said Agreement, shall constitute one and the same document in accordance with
the terms of the Agreement.


 ___________________________________
Signature
Print Name:_________________________


 ___________________________________
Signature
Print Name:_________________________


 ___________________________________
Signature
Print Name:_________________________


 ___________________________________
Signature
Print Name:_________________________


 ___________________________________
Signature
Print Name:_________________________


 ___________________________________
Signature
Print Name:_________________________


 ___________________________________
Signature
Print Name:_________________________


 ___________________________________
Signature
Print Name:_________________________


 
 
45

--------------------------------------------------------------------------------

 
 
 
SCHEDULES


Schedule A
OELC Disclosure Schedule
List of OELC Members and Designees
Section 1.1
Organization and Qualification; Subsidiaries
Section 4.1
Conflict; Required Filings and Consents
Section 4.5
Permits; Compliance
Section 4.6
Financial Statements
Section 4.7
Taxes
Section 4.10
Inventory
Section 4.13
Product Warranty
Section 4.14
Real Property
Section 4.16
Material Contracts
Section 4.17
Litigation
Section 4.18
Environmental
Section 4.20
Related Party Transactions
Section 4.21
Insurance
Section 4.22
Absence of Certain Changes or Events
Section 4.23
Conduct of Business by the Company Pending the Share Exchange
Section 6.1
   
Schedule B
Company Disclosure Schedule
Capitalization
Section 5.4
No Conflict; Required Filings and Consents
Section 5.6
Taxes
Section 5.8
Absence of Certain Changes or Events
Section 5.12
Conduct of Business by Company Pending the Share Exchange
 

 
 
 
 
46
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------